 

Exhibit 10.33

 

 

CREDIT AGREEMENT

 

Dated as of February 7, 2020

 

among

 

WIRELESS TELECOM GROUP, INC.
as the Borrower,

 

and

 

CERTAIN SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,
as the Guarantors,

 

and

 

MUZINICH BDC, INC.,

as the Lender

 

 

 

 

 

TABLE OF CONTENTS

 

Article I. DEFINITIONS AND ACCOUNTING TERMS 1       1.01 Defined Terms 1 1.02
Other Interpretive Provisions 20 1.03 Accounting Terms 21 1.04 Rounding 22 1.05
Times of Day; Rates 22       Article II. THE COMMITMENTS AND CREDIT EXTENSIONS
22       2.01 Loan 22 2.02 Borrowings, Conversions and Continuations of Loan 22
2.03 Prepayments 23 2.04 Repayment of Loan 24 2.05 Interest 24 2.06 Fees 24 2.07
Computation of Interest and Fees; Retroactive Adjustments to Applicable Rate 25
2.08 Evidence of Debt 26 2.09 Payments Generally 26 2.10 Incremental Facility 26
      Article III. TAXES, YIELD PROTECTION AND ILLEGALITY 27       3.01 Taxes 27
3.02 Illegality 28 3.03 Inability to Determine Rates 29 3.04 Increased Costs;
Reserves 29 3.05 Compensation for Losses 31 3.06 Survival 31       Article IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 31       4.01 Conditions of Initial
Credit Extension 31 4.02 Conditions to all Credit Extensions 34       Article V.
REPRESENTATIONS AND WARRANTIES 35       5.01 Existence, Qualification and Power
35 5.02 Authorization; No Contravention 35 5.03 Governmental Authorization;
Other Consents 35 5.04 Binding Effect 35 5.05 Financial Statements; No Material
Adverse Effect 35 5.06 Litigation 36 5.07 No Default 36 5.08 Ownership of
Property 36 5.09 Environmental Compliance 36 5.10 Insurance 37 5.11 Taxes 37
5.12 ERISA Compliance 37 5.13 Subsidiaries 38 5.14 Margin Regulations;
Investment Company Act 38 5.15 Disclosure 39 5.16 Compliance with Laws 39 5.17
Intellectual Property; Licenses, Etc 39

 



 

 

 

5.18 Solvency 39 5.19 Perfection of Security Interests in the Collateral 39 5.20
Business Locations; Taxpayer Identification Number 39 5.21 Sanctions 40 5.22
Anti-Corruption Laws 40 5.23 No EEA Financial Institution 40 5.24 Material
Contracts 40 5.25 Brokers Fees 40 5.26 Beneficial Ownership Certification 40    
  Article VI. AFFIRMATIVE COVENANTS 41       6.01 Financial Statements 41 6.02
Certificates; Other Information 42 6.03 Notices 43 6.04 Payment of Taxes 43 6.05
Preservation of Existence, Etc 43 6.06 Maintenance of Properties 44 6.07
Maintenance of Insurance 44 6.08 Compliance with Laws 45 6.09 Books and Records
45 6.10 Inspection Rights 45 6.11 Use of Proceeds 45 6.12 ERISA Compliance 46
6.13 Additional Guarantors 46 6.14 Pledged Assets 46 6.15 Anti-Corruption Laws
46 6.16 Board Observation 47 6.17 Post Closing Covenants 47       Article VII.
NEGATIVE COVENANTS 48       7.01 Liens 48 7.02 Investments 49 7.03 Indebtedness
50 7.04 Fundamental Changes 51 7.05 Dispositions 51 7.06 Restricted Payments 51
7.07 Change in Nature of Business 52 7.08 Transactions with Affiliates 52 7.09
Burdensome Agreements 52 7.10 Use of Proceeds 53 7.11 Financial Covenants 53
7.12 Prepayment of Other Indebtedness, Etc. 53 7.13 Certain Amendments; Fiscal
Year; Legal Name, State of Formation and Form of Entity 55 7.14 Ownership of
Subsidiaries 55 7.15 Sale Leasebacks 55 7.16 Capital Expenditures 55 7.17
Sanctions 55 7.18 Anti-Corruption Laws 55

 



Page ii

 

 

Article VIII. EVENTS OF DEFAULT AND REMEDIES 56       8.01 Events of Default 56
8.02 Remedies Upon Event of Default 58 8.03 Equity Cure 58       Article IX.
GUARANTY 59       9.01 The Guaranty 59 9.02 Obligations Unconditional 59 9.03
Reinstatement 60 9.04 Certain Additional Waivers 60 9.05 Remedies 61 9.06 Rights
of Contribution 61 9.07 Guarantee of Payment; Continuing Guarantee 62      
Article X. MISCELLANEOUS 62       10.01 Amendments, Etc 62 10.02 Notices;
Effectiveness; Electronic Communications 62 10.03 No Waiver; Cumulative
Remedies; Enforcement 63 10.04 Expenses; Indemnity; Damage Waiver 63 10.05
Payments Set Aside 65 10.06 Successors and Assigns 65 10.07 Treatment of Certain
Information; Confidentiality 66 10.08 Rights of Setoff 67 10.09 Interest Rate
Limitation 67 10.10 Counterparts; Integration; Effectiveness 67 10.11 Survival
of Representations and Warranties 68 10.12 Severability 68 10.13 Governing Law;
Jurisdiction; Etc 68 10.14 Waiver of Jury Trial 69 10.15 No Advisory or
Fiduciary Responsibility 70 10.16 Electronic Execution of Assignments and
Certain Other Documents 70 10.17 USA PATRIOT Act Notice 70 10.18 Subordination
of Intercompany Indebtedness 70 10.19 Acknowledgement and Consent to Bail-In of
EEA Financial Institutions 71

 



Page iii

 

 

SCHEDULES 

 



1.01 Defined Term 5.05(c) Material Adverse Effect 5.10 Insurance 5.13
Subsidiaries 5.17 IP Rights 5.20(a) Locations of Real Property 5.20(b) Location
of Chief Executive Office, Taxpayer Identification Number, Etc. 5.20(c) Changes
in Legal Name, State of Formation and Structure 5.20(d) Deposit and Investment
Accounts 5.24 Material Contracts 7.01 Liens Existing on the Closing Date 7.02
Investments Existing on the Closing Date 7.03 Indebtedness Existing on the
Closing Date 10.02 Certain Addresses for Notices

 

EXHIBITS

 



Exhibit A Form of Loan Notice Exhibit B Form of Notice of Loan Prepayment
Exhibit C Form of Note Exhibit D Form of Compliance Certificate Exhibit E Form
of Joinder Agreement Exhibit F Form of Warrant

 

Page iv

 

 

CREDIT AGREEMENT

 

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of February 7, 2020,
by and between Wireless Telecom Group, Inc., a New Jersey corporation (the
“Borrower”), the other Persons identified herein as Guarantors, and Muzinich
BDC, Inc. (the “Lender”).

 

The Borrower has requested that the Lender provide a credit facility for the
purposes set forth herein, and the Lender is willing to do so on the terms and
conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

Article I.

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“ABL Credit Facility” means the existing credit facility provided to the
Borrower by Bank of America, N.A. pursuant to the ABL Loan Agreement.

 

“ABL Loan Agreement” means that certain Loan and Security Agreement dated as of
February 16, 2017, as amended by Amendment No. 1 dated as of June 30, 2017,
Amendment No. 2 dated as of January 29, 2019, Amendment No. 3 dated as of
February 27, 2019 and Amendment No. 4 dated as of November 8, 2019, as amended,
supplemented, amended and restated or otherwise modified from time to time in
accordance with the terms of this Agreement and the Intercreditor Agreement.

 

“Acquisition” by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or any
substantial portion of the property of, or a line of business, division of or
other business unit of, another Person or (b) at least a majority of the Voting
Stock of another Person, in each case whether or not involving a merger or
consolidation with such other Person.

 

“Affiliate” means any other Person that directly or indirectly Controls, is
Controlled by or is under direct or indirect common Control with such Person. A
Person shall be deemed to “control” another Person if such first Person directly
or indirectly possesses the power to direct (or to cause the direction of or to
materially influence) the management and policies of the second Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Applicable Rate” means seven and a quarter percent (7.25%) per annum.

 

“Attributable Indebtedness” means, with respect to any Person on any date, (a)
in respect of any capital lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease, (c) in respect of
any Securitization Transaction, the outstanding principal amount of such
financing, after taking into account reserve accounts and making appropriate
adjustments, determined by the Lender in its reasonable judgment and (d) in
respect of any Sale and Leaseback Transaction, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease.

 

 

 

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means a borrowing of a Loan pursuant to Section 2.01.

 

“Bronco Deferred Purchase Price Indebtedness” has the meaning specified in
Section 7.03(l).

 

“Bronco Short Term Notes” means the unsecured notes issued by the Borrower to
the sellers party to the Bronco Transaction Documents.

 

“Bronco Transaction” means the Acquisition of Holzworth Instrumentation Inc.
pursuant to the Bronco Transaction Documents.

 

“Bronco Transaction Documents” means, collectively, (a) the Share Purchase
Agreement dated as of November 13, 2019 (the “Bronco SPA”), among Borrower,
Holzworth Instrumentation Inc., Jason Breitbarth, Joe Koebel and Leyla Bly, and
Jason Breitbarth as the designated representative of the sellers, and (b) all
other documents, agreements and instruments relating to the Bronco Transaction,
in each case, including all schedules and exhibits thereto.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York and, if such day relates to any Loan, means any
such day that is also a day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.

 

Page 2

 

 

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any domestic commercial bank of recognized
standing having capital and surplus in excess of $500,000,000 or (ii) any bank
whose short term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(any such bank being an “Approved Bank”), in each case with maturities of not
more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including the Lender) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and (e)
investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by reputable financial institutions having capital of at
least $500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d).

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following: (a) any Person
or Persons acting together, which would constitute a “group” for purposes of
Section 13(d) of the Exchange Act (other than the Borrower or any Subsidiary of
the Borrower) shall beneficially own (as defined in Rule 13d-3 of the Exchange
Act), directly or indirectly, 30% or more of the total voting power of all
classes of capital stock of the Borrower entitled to vote generally in the
election of the board of directors of the Borrower; or (b) the sale or other
disposition (in one transaction or a series of transactions) of all or
substantially all of the assets of the Borrower.

 

“Closing Date” means February 7, 2020.

 

“Collateral” means a collective reference to all property with respect to which
Liens in favor of the Lender, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents, but excluding the
Excluded Property.

 

“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreement, the Mortgages, the Control Agreements, any additional
documentation delivered pursuant to Section 6.17 hereof, and other security
documents as may be executed and delivered by any Loan Party pursuant to the
terms of Section 6.14 or any of the Loan Documents.

 

Page 3

 

 

“CommAgility” means CommAgility Limited, a company incorporated in England and
Wales.

 

“Commitment” means the Lender’s obligation to make the Loan to the Borrower
pursuant to Section 2.01.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, an amount equal to the consolidated
aggregate capital expenditures of the Borrower and its Subsidiaries determined
on a consolidated basis in accordance with GAAP.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to (a) net income
determined in accordance with GAAP, plus (b) the sum of the following to the
extent deducted in the calculation of net income: (i) interest expense; (ii)
income taxes; (iii) depreciation; (iv) amortization; (v) non-cash foreign
exchange translations; (vi) costs and expenses incurred in connection with the
consummation of the Bronco Transaction and the making of the Credit Extensions
on the Closing Date, to the extent paid within ninety (90) days of the Closing
Date (or such longer period as Lender may approve); (vii) costs and expenses
incurred in connection with the consummation of the Washington Transaction, to
the extent paid within ninety (90) days of the closing date of the Washington
Transaction (or such longer period as Lender may approve); (viii) non-cash
compensation expenses related to the issuance of stock, stock options, stock
appreciation rights or similar equity arrangements, (ix) integration expenses
incurred in connection with the Bronco Transaction or the Washington Transaction
in an amount not to exceed $100,000 in the aggregate; (x) one-time non-recurring
or unusual reorganization expenses in an aggregate amount for any such period
not to exceed $300,000; (xi) solely for the twelve (12) month period ending on
December 31, 2019, pro forma savings actually anticipated as a result of cost
reduction measures to be taken by the Borrower in the fiscal year commencing on
January 1, 2020 (in conformity with the Borrower’s budget for such fiscal year
as previously delivered to the Lender), not to exceed $1,000,000; and (xii)
other non-recurring expenses of such Person reducing such net income which do
not represent a cash item in such period or any future period, minus (c) the sum
of the following to the extent included in the calculation of net income: (i)
income tax credits of such Person; (ii) extraordinary gains determined in
accordance with GAAP; and (iii) all non-recurring, non-cash items increasing net
income. For the purposes of calculating Consolidated EBITDA for any period of
four consecutive fiscal quarters: (a) Consolidated EBITDA for the fiscal quarter
ended March 31, 2019 shall be deemed to be $471,000; (b) Consolidated EBITDA for
the fiscal quarter ended June 30, 2019 shall be deemed to be $1,475,000; (c)
Consolidated EBITDA for the fiscal quarter ended September 30, 2019 shall be
deemed to be $912,000; and (d) Consolidated EBITDA for the fiscal quarter ended
December 31, 2019 shall be deemed to be $1,206,000.

 

“Consolidated Excess Cash Flow” means, for any period for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a)
Consolidated EBITDA for such period minus (b) Consolidated Capital Expenditures
for such period (other than those financed with non-revolving Indebtedness)
minus (c) the cash portion of Consolidated Interest Charges for such period
minus (d) cash taxes paid during such period minus (e) Consolidated Scheduled
Funded Debt Payments for such period, minus (f) any increase (or plus any
decrease) in Working Capital, minus (g) the cash portion of costs and expenses
added to the Borrower’s net income in the determination of Consolidated EBITDA
for such period pursuant to clauses (vi), (vii) and (x) of the definition of
Consolidated EBITDA.

 

Page 4

 

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) Consolidated EBITDA for the most
recently completed four fiscal quarters minus (ii) Consolidated Capital
Expenditures for such period (other than those financed with the proceeds of
Indebtedness) minus (iii) income taxes paid in cash during such period to (b)
Consolidated Fixed Charges for the most recently completed four fiscal quarters.

 

“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) the cash
portion of Consolidated Interest Charges for such period plus (b) Consolidated
Scheduled Funded Debt Payments for such period plus (c) scheduled payments of
principal on the Seller Notes for such period plus (d) scheduled earnout
payments for such period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a consolidated basis, without
duplication, the sum of: (a) the outstanding principal amount of all obligations
for borrowed money (including Obligations but excluding Seller Notes) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments; (b) the maximum amount available to be drawn under issued
and outstanding letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments; (c) all
obligations in respect of the deferred purchase price of property or services
(other than the Bronco Deferred Purchase Price Indebtedness and trade accounts
payable in the ordinary course of business); (d) all purchase money
Indebtedness; (e) all Attributable Indebtedness; (f) all obligations to
purchase, redeem, retire, defease or otherwise make any payment prior to the
Maturity Date in respect of any Equity Interests or any warrant, right or option
to acquire such Equity Interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) all Guarantees with respect to
Indebtedness of the types specified in clauses (a) through (f) above of another
Person; and (h) all Indebtedness of the types referred to in clauses (a) through
(g) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which any Loan Party or
any Subsidiary is a general partner or joint venturer, except to the extent that
Indebtedness is expressly made non-recourse to such Person.

 

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under capital leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Lease
Obligations with respect to such period.

 

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness. For purposes of this
definition, “scheduled payments of principal” (a) shall be determined without
giving effect to any reduction of such scheduled payments resulting from the
application of any voluntary or mandatory prepayments made during the applicable
period, (b) shall be deemed to include the Attributable Indebtedness and (c)
shall not include any voluntary prepayments or mandatory prepayments required
pursuant to Section 2.03(b).

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to (b)
Consolidated EBITDA for the most recently completed four fiscal quarters.

 

Page 5

 

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” means any deposit or securities account control agreement
among any Loan Party, the Lender and a financial institution where such Loan
Party maintains deposit or securities accounts, in form and substance reasonably
acceptable to the Lender, which perfects the Lender’s first priority security
interest in the monies or other assets deposited in, or credited to, such
account.

 

“Credit Extension” means the making of any advance of the Loan by the Lender
pursuant to Section 2.01.

 

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 7.03.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
administration or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means a rate per annum equal to two percent (2%) plus the LIBOR
Rate for the applicable Interest Period plus the Applicable Rate.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Loan Party or any Subsidiary, including (i)
pursuant to any Sale and Leaseback Transaction, (ii) any allocation or
disposition of assets in connection with a division of a limited liability
company and (iii) pursuant to any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith, but excluding any Recovery Event.

 

“Disqualified Stock” means any capital stock or other Equity Interests of a
Person which, by its terms (or by the terms of any security or other capital
stock or other Equity Interests into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition, (a) matures or
is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise,
or is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is ninety-one (91) days following the Maturity Date
(excluding any provisions requiring redemption upon a “change of control” or
similar event; provided that such “change of control” or similar event does not
require the issuer thereof to make any such redemption thereof prior to the
Obligations (other than contingent indemnification obligations to the extent no
claim giving rise thereto has been asserted) having been paid in full), (b) is
convertible into or exchangeable for (i) debt securities or (ii) any capital
stock or other equity interests referred to in clause (a) above, in each case,
at any time on or prior to the date that is ninety-one (91) days following the
Maturity Date, or (c) is entitled to receive scheduled dividends or
distributions in cash prior to the time that the Obligations (other than
contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted) are paid in full.

 

Page 6

 

 

“Dollar” and “$” mean lawful money of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, Norway and the United Kingdom.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assets” means long-term assets that are used or useful in the same
line of business as the Borrower and its Subsidiaries were engaged in on the
Closing Date (or any business reasonably related, incidental or ancillary
thereto).

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock, limited liability company interests or membership interests of
(or other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock, limited liability company interests or membership
interests of (or other ownership or profit interests in) such Person, all of the
securities convertible into or exchangeable for shares of capital stock, limited
liability company interests or membership interests of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

 

Page 7

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA, (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Internal Revenue
Code or Sections 303, 304 and 305 of ERISA, (h) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate or (i) a
failure by the Borrower or any ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules in respect of a Pension Plan,
whether or not waived, or the failure by the Borrower or any ERISA Affiliate to
make any required contribution to a Multiemployer Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Property” means: (a) any disbursement deposit account the funds in
which are used solely for the payment of salaries and wages, employee benefits,
workers’ compensation and similar expenses, (b) any personal property
(including, without limitation, motor vehicles) in respect of which perfection
of a Lien is effected by retention of certificate of title to vehicles or
trailers and/or appropriate evidence of the Lien being filed with the applicable
jurisdiction’s department of motor vehicles or other Governmental Authority,
unless reasonably requested by Lender, (c) any certificates, licenses and other
authorizations issued by any Governmental Authority to the extent that
applicable law prohibits the granting of a security interest, (d) any property
which is subject to a purchase money Lien pursuant to documents which prohibit
the Borrower from granting any other Liens in such property, and (e) any
non-material lease, license, contract or agreement to which the Borrower is a
party, and any of its rights or interests thereunder, if and to the extent that
a security interest therein is prohibited by or in violation of (x) any
applicable law, or (y) a term, provision or condition of any such lease,
license, contract or agreement (unless in each case, such applicable law, term,
provision or condition would be rendered ineffective with respect to the
creation of such security interest pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the Uniform Commercial Code (or any successor provision or provisions)
of any relevant jurisdiction or any other applicable law or principles of
equity), provided, however, that the foregoing shall cease to be treated as
“Excluded Property” (and shall constitute Collateral) immediately at such time
as the contractual or legal prohibition shall no longer be applicable and to the
extent severable, such security interest shall attach immediately to any portion
of such lease, license, contract or agreement not subject to the prohibitions
specified in (x) or (y) above, provided, further that Excluded Property shall
not include any proceeds of any such lease, license, contract or agreement or
any goodwill of Borrower’s business associated therewith or attributable
thereto.

 

Page 8

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of the Lender, its lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of the Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of the Lender
with respect to an applicable interest in a Loan or Commitment pursuant to a Law
in effect on the date on which (i) the Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 10.13) or (ii) the Lender changes its lending office, except in
each case to the extent that, pursuant to Section 3.01(a), amounts with respect
to such Taxes were payable either to the Lender’s assignor immediately before
the Lender became a party hereto or to the Lender immediately before it changed
its lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01 and (d) any withholding Taxes imposed pursuant to FATCA.

 

“Extraordinary Receipts” means, with respect to any Person, any cash received by
or paid to or for the account of such Person not in the ordinary course of
business, including tax refunds, pension plan reversions, proceeds of insurance
(other than proceeds of business interruption insurance to the extent such
proceeds constitute compensation for lost earnings and proceeds of Recovery
Events), indemnity payments and any purchase price adjustments; provided,
however, that an Extraordinary Receipt shall not include cash receipts from
proceeds of insurance or indemnity payments to the extent that such proceeds,
awards or payments are received by any Person in respect of any third party
claim against such Person and applied to pay (or to reimburse such Person for
its prior payment of) such claim and the costs and expenses of such Person with
respect thereto.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) all Commitments have terminated, and (b) all
Obligations arising under the Loan Documents have been paid in full (other than
contingent indemnification obligations).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Internal Revenue Code.

 

Page 9

 

 

“Flood Hazard Property” means any real property subject to a Mortgage that is in
an area designated by the Federal Emergency Management Agency as having special
flood or mudslide hazards.

 

“Foreign Subsidiary” means CommAgility and any other Subsidiary other than a
Subsidiary organized under the laws of the United States of America (excluding
any territory thereof), any state thereof or the District of Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, (a) each holding company of the Borrower
identified as a “Guarantor” on the signature pages hereto, if any, or any future
holding company of the Borrower, (b) each Subsidiary of the Borrower identified
as a “Guarantor” on the signature pages hereto, (c) each Person that joins as a
Guarantor pursuant to Section 6.13 or otherwise, and (d) the successors and
permitted assigns of the foregoing.

 

Page 10

 

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the Lender and
the other holders of the Obligations pursuant to Article X.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations for borrowed money and
all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments; (b) the maximum amount of all direct or
contingent obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments; (c) the Swap Termination Value of any Swap Contract; (d) all
obligations to pay the deferred purchase price of property or services (other
than trade accounts payable in the ordinary course of business); (e)
indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
(f) all Attributable Indebtedness; (g) all obligations to purchase, redeem,
retire, defease or otherwise make any payment prior to the Maturity Date in
respect of any Equity Interests or any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; (h) all Guarantees of such Person in respect of any of the
foregoing; and (i) all Indebtedness of the types referred to in clauses (a)
through (h) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement of even
date herewith between Bank of America, N.A. and the Lender.

 

“Interest Payment Date” means the last day of each Interest Period and the
Maturity Date.

 

“Interest Period” means the period commencing on the Closing Date and ending on
the last day of the fiscal quarter ending March 31, 2020 and each successive
fiscal quarter thereafter; provided that: (a) any Interest Period that would
otherwise end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and (c)
no Interest Period shall extend beyond the Maturity Date.

 

Page 11

 

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person, or (c) an Acquisition. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit E executed and delivered by a Subsidiary in accordance with the
provisions of Section 6.13 or any other documents as the Lender shall deem
appropriate for such purpose.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of Law.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“LIBOR Rate” means, with respect to each Interest Period, the rate per annum
equal to the London Interbank Offered Rate or a comparable or successor rate, as
published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by Lender from
time to time) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term of three months;
provided, however, at no time shall the LIBOR Rate be less than one percent
(1.0%). To the extent, as of any date of determination, the LIBOR Rate is
unavailable or cannot be determined for any reason, the LIBOR Rate for purposes
hereof shall be such comparable successor rate as determined by Lender in its
commercially reasonable discretion, substantially consistent with market
practice (or, if the Lender determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such alternate rate exists, in such other manner of
administration as the Lender determines is reasonably necessary in connection
with the administration of this Agreement, giving due consideration to any
evolving or then existing convention for similar U.S. dollar denominated credit
facilities for such alternative benchmarks) (any such rate being, the
“Alternative Benchmark Rate”).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

Page 12

 

 

“Loan” has the meaning provided in Section 2.01.

 

“Loan Documents” means, collectively, this Agreement, each Note, each Joinder
Agreement, the Collateral Documents, the Intercreditor Agreement, all other
subordination and intercreditor agreements and all other documents, agreements,
instruments, opinions and certificates executed and delivered in connection
herewith.

 

“Loan Notice” means a written notice of a Borrowing of a Loan pursuant to
Section 2.02, which shall be substantially in the form of Exhibit A or such
other form as may be approved by the Lender appropriately completed and signed
by a Responsible Officer of the Borrower.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) a material impairment of the rights and
remedies of the Lender under any Loan Documents, or of the ability of any Loan
Party to perform its obligations under any Loan Document to which it is a party
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

 

“Material Contract” shall mean (a) each of the agreements set forth on Schedule
5.24 and (b) any other contract, agreement, instrument, permit, lease or
license, written or oral, of the Borrower or any of its Subsidiaries, which the
failure to comply with could reasonably be expected to result in a Material
Adverse Effect.

 

“Material Real Property” means any fee owned real property with a fair market
value in excess of $250,000.

 

“Maturity Date” means February 7, 2025; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Lender a security interest in the fee interests and/or
leasehold interests of any Loan Party in any Material Real Property.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

Page 13

 

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition, Debt
Issuance, Recovery Event or Extraordinary Receipt, net of (a) direct costs
incurred in connection therewith (including legal, accounting and investment
banking fees, and sales commissions), (b) taxes paid or payable as a result
thereof, (c) in the case of any Disposition, any Recovery Event or any
Extraordinary Receipt, the amount necessary to retire any Indebtedness secured
by a Permitted Lien (ranking senior to any Lien of the Lender) on the related
property; it being understood that “Net Cash Proceeds” shall include any cash or
Cash Equivalents received upon the sale or other disposition of any non-cash
consideration received by any Loan Party or any Subsidiary in any Disposition,
Debt Issuance, Recovery Event or Extraordinary Receipt and (d) any reserves for
adjustments in respect of the sale price of any Disposition and for future
liabilities required by and established in accordance with GAAP.

 

“Note” has the meaning specified in Section 2.08.

 

“Notice of Loan Prepayment” means a written notice of prepayment with respect to
a Loan, which shall be substantially in the form of Exhibit B or such other form
as may be approved by the Lender, appropriately completed and signed by a
Responsible Officer of the Borrower.

 

“Obligations” means the Loan and all debts, liabilities, obligations, covenants,
indemnifications, and duties of the Loan Parties arising at any time and from
time to time under the Loan Documents, whether matured or unmatured, fixed or
contingent, liquidated or unliquidated, hereunder, in each case whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Loan Party as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

Page 14

 

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Outstanding Amount” means, with respect to the Loan on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of the Loan occurring on such date.

 

“Participant” has the meaning specified in Section 10.06(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, Section 412, 430, 431, 432 and 436
of the Internal Revenue Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan) that is maintained or is contributed to by the Borrower and any
ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
Pension Funding Rules.

 

“Permitted Indebtedness” means, at any time, Indebtedness of any Loan Party or
any Subsidiary permitted to exist at such time pursuant to the terms of Section
7.03.

 

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any Subsidiary permitted to exist at such time pursuant to the terms of
Section 7.01.

 

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Borrower or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (c) Dispositions of accounts receivable
in connection with the collection or compromise thereof on commercially
reasonable terms; (d) Dispositions of machinery and equipment no longer used or
useful in the conduct of business of the Loan Parties and their Subsidiaries
that are Disposed of in the ordinary course of business; (e) licenses,
sublicenses, leases or subleases granted to others in the ordinary course of
business and not interfering in any material respect with the business of the
Borrower and its Subsidiaries; (f) the sale or disposition of Cash Equivalents
for fair market value; and (g) Dispositions of property to a newly formed
limited liability company in connection with a plan of division, provided that
the newly formed limited liability company becomes a Loan Party in accordance
with Section 6.13 and grants liens on its assets in accordance with Section
6.14.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

Page 15

 

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Prepayment Premium” has the meaning specified in Section 2.06(c).

 

“Real Property Security Documents” means with respect to the fee interest and/or
leasehold interest of any Loan Party in any Material Real Property:

 

(a) a fully executed and notarized Mortgage encumbering the fee interest and/or
leasehold interest of such Loan Party in such real property;

 

(b) if requested by the Lender in its reasonable discretion, maps or plats of an
as-built survey of the sites of such real property certified to the Lender and
the title insurance company issuing the policies referred to in clause (c) of
this definition in a manner reasonably satisfactory to each of the Lender and
such title insurance company, dated a date satisfactory to each of the Lender
and such title insurance company by an independent professional licensed land
surveyor, which maps or plats and the surveys on which they are based shall be
sufficient to delete any standard printed survey exception contained in the
applicable title policy and be made in accordance with the Minimum Standard
Detail Requirements for Land Title Surveys jointly established and adopted by
the American Land Title Association and the American Congress on Surveying and
Mapping in 2011 with items 2, 3, 4, 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10, 11(a),
13, 14, 16,17, 18 and 19 on Table A thereof completed;

 

(c) ALTA mortgagee title insurance policies issued by a title insurance company
reasonably acceptable to the Lender with respect to such real property, assuring
the Lender that the Mortgage covering such real property creates a valid and
enforceable first priority mortgage lien on such real property, free and clear
of all defects and encumbrances except Permitted Liens, which title insurance
policies shall otherwise be in form and substance reasonably satisfactory to the
Lender and shall include such endorsements as are reasonably requested by the
Lender;

 

(d) (i) a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to such real property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by each Loan Party relating thereto) and (ii) if such real property is
a Flood Hazard Property, (A) notices to (and confirmations of receipt by) such
Loan Party as to the existence of a special flood hazard and, if applicable, the
unavailability of flood hazard insurance under the National Flood Insurance
Program and (A) evidence of applicable flood insurance, if available, in each
case in such form, on such terms and in such amounts as required by The National
Flood Insurance Reform Act of 1994 or as otherwise required by the Lender;

 

(e) if requested by the Lender in its reasonable discretion, an environmental
assessment report, as to such real property, in form and substance and from
professional firms acceptable to the Lender;

 

(f) if requested by the Lender in its reasonable discretion, evidence reasonably
satisfactory to the Lender that such real property, and the uses of such real
property, are in compliance in all material respects with all applicable zoning
Laws (which may be satisfied with a zoning endorsement to the title policy);

 

Page 16

 

 

(g) in the case of a leasehold interest of any Loan Party in such real property,
(i) such estoppel letters, consents and waivers from the landlords on such real
property as may be required by the Lender, which estoppel letters shall be in
the form and substance satisfactory to the Lender and (ii) evidence that the
applicable lease, a memorandum of lease with respect thereto, or other evidence
of such lease in form and substance satisfactory to the Lender, has been or will
be recorded in all places to the extent necessary or desirable, in the judgment
of the Lender, so as to enable the Mortgage encumbering such leasehold interest
to effectively create a valid and enforceable first priority lien (subject to
Permitted Liens) on such leasehold interest in favor of the Lender (or such
other Person as may be required or desired under local Law); and

 

(h) if requested by the Lender in its reasonable discretion, an opinion of legal
counsel to the Loan Party granting the Mortgage on such real property, addressed
to the Lender, in form and substance reasonably acceptable to the Lender.

 

“Recipient” means the Lender or any other recipient of any payment to be made by
or on account of any obligation of any Loan Party hereunder.

 

“Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the general partners, limited partners, directors, officers, employees,
agents, trustees, administrators, managers, advisors, advisory clients and
representatives of such Person and of such Person’s Affiliates.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Request for Credit Extension” means a request from the Borrower for a Loan
pursuant to a Loan Notice.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and, solely for purposes of the delivery of incumbency certificates, the
secretary or any assistant secretary of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Lender or any other officer or employee of the applicable Loan Party
designated in or pursuant to an agreement between the applicable Loan Party and
the Lender. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party. To the extent requested by the Lender, each
Responsible Officer will provide an incumbency certificate and appropriate
authorization documentation, in form and substance reasonably satisfactory to
the Lender.

 

Page 17

 

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc. and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government, including OFAC, the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Security Agreement” means the pledge and security agreement, dated as of the
Closing Date, executed in favor of the Lender by each of the Loan Parties.

 

“Seller Notes” mean, collectively, (a) the Bronco Short Term Notes and (b) the
Washington Seller Notes, if any.

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature in the ordinary course of
business, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person and (e) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured. The amount of contingent liabilities at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Subject Covenants” has the meaning specified in Section 8.03.

 

“Subordinated Indebtedness” means Indebtedness incurred by any Loan Party which
by its terms (a) is subordinated in right of payment to the prior payment of the
Obligations and (b) contains other terms, including without limitation,
standstill, interest rate, maturity and amortization, and insolvency-related
provisions, in all respects reasonably acceptable to the Lender.

 

Page 18

 

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $100,000.

 

“United States” and “U.S.” mean the United States of America.

 

“Upfront Fee” has the meaning provided in Section 2.06(a).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

Page 19

 

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

“Warrant” means a warrant to acquire the common stock of the Borrower in
substantially the form of Exhibit F.

 

“Washington Seller Notes” means seller notes evidencing Subordinated
Indebtedness, if any, issued in connection with the consummation of the
Washington Transaction on terms acceptable to the Lender.

 

“Washington Transaction” has the meaning specified on Schedule 1.01.

 

“Washington Transaction Documents” means, collectively, (a) the purchase and
sale agreement in respect of the Washington Transaction and (b) all other
documents, agreements and instruments relating to the Washington Transaction, in
each case, including all schedules and exhibits thereto.

 

“Working Capital” means, with respect the Borrower and its Subsidiaries,
consolidated current assets (which shall exclude cash or Cash Equivalents) minus
consolidated current liabilities, in each case, determined in accordance with
GAAP.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02 Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Loan Document or Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, Preliminary Statements of and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any Law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all assets and properties, tangible and
intangible, real and personal, including cash, securities, accounts and contract
rights.

 

Page 20

 

 

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms.

 

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be delivered
after the Closing Date pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a consistent manner, except as otherwise specifically
prescribed herein. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Loan Parties and their
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Borrower shall so request, the Lender and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Lender financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the audited financial statements delivered for the fiscal
year ended December 31, 2018 for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.

 

Page 21

 

 

(c) Covenant Calculations. If during any applicable period the Borrower or any
Subsidiary shall have made an Acquisition, including, without limitation, the
Bronco Transaction and the Washington Transaction, Consolidated EBITDA,
Consolidated Scheduled Funded Debt Payments and Consolidated Interest Charges
for such period shall be calculated after giving effect thereto on a pro forma
basis as if such Acquisition occurred on the first day of such period, giving
effect to any net cost savings, operating expense reductions and synergies
projected to be realized in connection with the applicable Acquisition to the
extent that such cost savings, reductions or synergies (i) are reasonably
expected to be realized within twelve (12) months of such Acquisition as set
forth in reasonable detail on an officer’s certificate delivered to the Lender,
(ii) are calculated on a basis consistent with GAAP and are, in each case,
reasonably identifiable, factually supportable, and expected to have a
continuing impact on the operations of the Borrower and its Subsidiaries, and
(iii) such costs, expenses or adjustments are either (x) permitted as
adjustments pursuant to Article 11 of Regulation S-X under the Securities Act of
1933 or (y) represent less than five percent (5%) of Consolidated EBITDA
(determined without giving effect to any such adjustments).

 

1.04 Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05 Times of Day; Rates.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable). The Lender
does not warrant, nor accept responsibility, nor shall the Lender have any
liability with respect to the administration, submission or any other matter
related to the rates in the definition of “LIBOR Rate” or with respect to any
comparable or successor rate thereto.

 

Article II.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01 Loan.

 

Subject to the terms and conditions set forth herein, the Lender agrees to make
a multi-advance term loan to the Borrower in Dollars, in an aggregate amount not
to exceed Twenty Million Dollars ($20,000,000), to be funded in two advances,
with the first advance in an amount equal to Eight Million and Four Hundred
Thousand Dollars ($8,400,000) being made on the Closing Date (the “Initial
Advance”) and the second advance (the “Second Advance”) in an amount equal to
$Eleven Million and Six Hundred Thousand Dollars ($11,600,000) being made on the
closing date of the Washington Transaction (collectively, the Initial Advance
and the Second Advance being, the “Loan”). Amounts repaid on the Loan may not be
reborrowed.

 

2.02 Borrowings.

 

The Borrowings shall be made upon the Borrower’s irrevocable written notice to
the Lender, which shall be given by a Loan Notice. The Loan Notice in respect of
the Initial Advance must be received by the Lender not later than 11:00 a.m. at
least one (1) Business Day prior to the requested date of Borrowing. The Loan
Notice in respect of the Second Advance must be received by the Lender not later
than 11:00 a.m. at least seventeen (17) Business Days prior to the requested
date of Borrowing. The Borrowings shall be in the principal amounts set forth in
Section 2.01. Each Loan Notice shall specify (i) the requested date of the
Borrowing (which shall be a Business Day), (ii) the principal amount of the Loan
to be borrowed, and (iii) the wiring instructions of the Borrower to which funds
should be sent. Each determination of an interest rate by the Lender pursuant to
any provision of this Agreement shall be conclusive and binding on the Borrower
and the Lender in the absence of manifest error.

 

Page 22

 

 

2.03 Prepayments.

 

(a) Voluntary Prepayments. The Borrower may, upon delivery of a Notice of Loan
Prepayment to the Lender, at any time or from time to time voluntarily prepay
the Loan in whole or in part without premium or penalty (other than any
applicable Prepayment Premium or other amounts as set forth in Section 3.05);
provided that, unless otherwise agreed by the Lender, (i) such notice must be
received by the Lender not later than 11:00 a.m. two (2) Business Days (and not
prior to sixty (60) days) prior to any date of prepayment; and (ii) any
prepayment shall be in a principal amount of $250,000 or a whole multiple of
$100,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding). If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment shall be
accompanied by all accrued interest on the amount prepaid, any applicable
Prepayment Premium and any additional amounts required pursuant to Section 3.05.

 

(b) Mandatory Prepayments of Loan.

 

(i) Dispositions; Recovery Events; Extraordinary Receipts. Within five (5)
Business Days of the receipt thereof, the Borrower shall prepay the Loan as
hereafter provided in an aggregate amount equal to 100% of the Net Cash Proceeds
of all Dispositions, Recovery Events and Extraordinary Receipts to the extent
such Net Cash Proceeds exceed $50,000 in each instance or $150,000 in the
aggregate in any fiscal year and are not reinvested in Eligible Assets within
180 days of the date of such Disposition, Recovery Event or Extraordinary
Receipt.

 

(ii) Consolidated Excess Cash Flow. Within five (5) Business Days after the due
date for delivery of annual financials pursuant to Section 6.01(a) for each
fiscal year of the Borrower, commencing with the fiscal year ending December 31,
2020, the Borrower shall prepay the Loan as hereafter provided in an aggregate
amount equal to the difference (to the extent positive) of (A) 50% (if the
Consolidated Total Leverage Ratio as of the end of such fiscal year is equal to
or greater than 2.0 to 1.0) or 25% (if the Consolidated Total Leverage Ratio as
of the end of such fiscal year is less than 2.0 to 1.0) of Consolidated Excess
Cash Flow for such fiscal year minus (B) the aggregate amount of all voluntary
prepayments of the Loan during such fiscal year.1

 

(iii) Debt Issuances. Promptly upon receipt by any Loan Party or any Subsidiary
of the Net Cash Proceeds of any Debt Issuance, the Borrower shall prepay the
Loan as hereafter provided in an aggregate amount equal to 100% of such Net Cash
Proceeds.

 

(iv) Notice of Payments. The Borrower shall provide written notice of any
payments made pursuant to this Section 2.03(b) by at least 11:00 a.m. two (2)
Business Days (but no more than sixty (60) days) prior to the proposed
prepayment date, which notice shall state pursuant to which paragraph of Section
2.03(b) the prepayment is being made

 

 



1 Drafting Note: Changes to be finalized subject to discussion regarding ABL
Credit Facility.

 

Page 23

 

 

(v) Amortization. The Borrower shall pay to the Lender on each Interest Payment
Date an amount equal to 0.25% of the aggregate principal amount of the Loan
funded as of such Interest Payment Date.

 

(vi) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to clauses (i), (ii) and (iii) of this Section 2.03(b) shall be applied
to the Loan in inverse order of maturity to the remaining principal amortization
payments.

 

All prepayments under this Section 2.03(b) shall be subject to (x) the terms and
conditions of the Intercreditor Agreement and (y) Section 3.05, but otherwise
without premium or penalty except as set forth in Section 2.06(c), and shall be
accompanied by interest on the principal amount prepaid through the date of
prepayment.

 

2.04 Repayment of Loan.

 

The Borrower shall repay the outstanding principal amount of the Loan as
required by Section 2.03(b) and, otherwise, the outstanding Loan and all other
Obligations shall be due and payable on the Maturity Date.

 

2.05 Interest.

 

(a) The Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of the LIBOR Rate for
such Interest Period plus the Applicable Rate.

 

(b) Upon the occurrence and during the continuance of any Event of Default, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

 

(c) Except as otherwise required pursuant to Section 2.05(b), interest on each
Loan shall be due and payable in arrears on each Interest Payment Date
applicable thereto and at such other times as may be specified herein. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

 

2.06 Fees.

 

(a) Upfront Fee. The Borrower will pay to the Lender a fee (the “Upfront Fee”)
of 2.50% of the aggregate principal amount of the Loan. Such Upfront Fee shall
be due and payable in cash in up to two installments. The first installment
shall be in an amount equal to 2.50% of the Initial Advance and shall be due and
payable on the Closing Date. The second installment shall be in an amount equal
to 2.50% of the Second Advance, (i) 1.25% of which will be deemed fully earned
on the Closing Date and due and payable on the earlier of (x) the date that the
Second Advance is funded and (y) ninety (90) days from the closing of the Bronco
Transaction and (ii) 1.25% of which will be fully earned and due and payable in
full on the date, if any, that the Second Advance is funded. Notwithstanding the
above, the Upfront Fee may, at the option of the Lender (and upon notice to the
Borrower), be taken in the form of “original issue discount” (as defined in
Section 1273 of the Internal Revenue Code.

 

Page 24

 

 

(b) [Reserved].

 

(c) Prepayment Premium. In the event that all or any part of the outstanding
principal balance of any Loan is prepaid at any time or times (whether by (a)
any optional or mandatory prepayment by the Borrower of all or any part of the
outstanding principal balance of the Loan for any reason, whether before or
after (x) the occurrence of an Event of Default or (y) the commencement of any
institution of any insolvency or bankruptcy proceedings, and notwithstanding any
acceleration (for any reason) of the Obligations (but excluding any optional
prepayment made pursuant to Section 3.04(a)), or (b) the acceleration of the
Obligations for any reason (including, without limitation, acceleration in
accordance with Section 8.02, including as a result of the commencement of any
institution of any insolvency or bankruptcy proceeding); but excluding any
mandatory prepayment made pursuant to Section 2.03(b)(i) (solely with respect to
any Recovery Event or any Extraordinary Receipts), Section 2.03(b)(ii) and
Section 2.03(b)(v)): (i) on or prior to the first anniversary of the Closing
Date, the Borrower shall concurrently pay to the Lender all fees and interest
that would have otherwise accrued from the Closing Date if no such prepayment
had been made on or prior to the first anniversary of the Closing Date plus a
prepayment premium in an amount equal to 2.00% of the principal amount so
prepaid, (ii) after the first anniversary of the Closing Date but on or prior to
the second anniversary of the Closing Date, the Borrower shall concurrently pay
to the Lender a prepayment premium in an amount equal to 2.00% of the principal
amount so prepaid and (iii) after the second anniversary of the Closing Date but
on or prior to the third anniversary of the Closing Date, the Borrower shall
concurrently pay to the Lender a prepayment premium in an amount equal to 1.00%
of the principal amount so prepaid. Any amount required to be paid as prepayment
premium pursuant to the foregoing shall be referred to as the “Prepayment
Premium”. Any prepayment by the Borrower after the third anniversary of the
Closing Date may be made without penalty or premium. If the Obligations are
prepaid or accelerated as a result of an insolvency or bankruptcy proceeding,
the entire outstanding principal amount of the Loan shall be deemed to have been
prepaid on the date on which such prepayment or acceleration occurs. Without
limiting the generality of Sections 2.03(a) and (b) and notwithstanding anything
to the contrary in this Agreement or any other Loan Document, it is understood
and agreed that upon the occurrence of any acceleration, the Prepayment Premium,
if any, determined as of the date of acceleration, will also be due and payable
and will be treated and deemed as though the Loan were prepaid as of such date
and shall constitute part of the Obligations for all purposes herein.

 

2.07 Computation of Interest and Fees; Retroactive Adjustments to Applicable
Rate.

 

All computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall bear interest for one day. Each determination by
the Lender of an interest rate or fee hereunder shall be conclusive and binding
for all purposes, absent manifest error.

 

Page 25

 

 

2.08 Evidence of Debt.

 

The Credit Extensions made by the Lender shall be evidenced by one or more
accounts or records maintained by the Lender in the ordinary course of business.
The accounts or records maintained by the Lender shall be conclusive absent
manifest error of the amount of the Credit Extensions made by the Lender to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. Upon the request of the Lender, the Borrower shall execute and
deliver to the Lender a promissory note, which shall evidence the Loan in
addition to such accounts or records. Each such promissory note shall be in
substantially the form of Exhibit C (a “Note”).

 

2.09 Payments Generally.

 

All payments to be made by the Borrower shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Lender in Dollars and in immediately
available funds not later than 2:00 p.m. on the date specified herein. All
payments received by the Lender after 2:00 p.m. may, in the Lender’s discretion,
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. Except as otherwise specifically
provided for in this Agreement, if any payment to be made by the Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

2.10 Incremental Facility.

 

At any time Consolidated EBITDA exceeds $10,000,000 for the trailing twelve
month period then ended, the Borrower may add one or more tranches of term loans
(each an “Incremental Facility”) to this Agreement by an agreement in writing
entered into by the Loan Parties and the Lender to provide such Incremental
Facility; provided that:

 

(a) the aggregate principal amount of all Incremental Facilities shall not
exceed $10,000,000;

 

(b) no Default shall exist on the effective date of such Incremental Facility or
would exist after giving effect to such Incremental Facility;

 

(c) The representations and warranties of each Loan Party contained in this
Agreement or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the effective date of
such Incremental Facility, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date;

 

(d) any decision whether to provide an Incremental Facility shall be in the
Lender’s sole and absolute discretion;

 

Page 26

 

 

(e) each Incremental Facility shall be in an aggregate principal amount of at
least $1,000,000 and integral multiples of $500,000 in excess thereof;

 

(f) the Borrower shall deliver to the Lender:

 

(i) a certificate of each Loan Party dated as of the date of such Incremental
Facility signed by a Responsible Officer of such Loan Party (A) certifying and
attaching resolutions adopted by the board of directors or other comparable
governing body of such Loan Party approving such Incremental Facility and (B) in
the case of the Borrower, certifying that, before and after giving effect to
such Incremental Facility, the conditions in Section 2.10(b) and (c) are
satisfied;

 

(ii) such amendments to the Collateral Documents as the Lender may reasonably
request to cause the Collateral Documents to secure the Obligations after giving
effect to such Incremental Facility;

 

(iii) opinions of legal counsel to the Loan Parties in form and substance
reasonably acceptable to the Lender, addressed to the Lender, dated as of the
effective date of such Incremental Facility; and

 

(iv) a Compliance Certificate demonstrating that after giving effect to the
incurrence of such Incremental Facility on a pro forma basis, the Loan Parties
would be in compliance with the financial covenants set forth in Section 7.11
recomputed as of the end of the period of the four fiscal quarters most recently
ended for which the Borrower has delivered financial statements pursuant to
Section 6.01(a) or (b);

 

(g) the interest rate, interest rate margins, fees, discount, prepayment
premiums, amortization and final maturity date for such Incremental Facility
shall be as agreed by the Loan Parties and the Lender; provided that the final
maturity of such Incremental Facility shall not be earlier than the Maturity
Date; and

 

(h) such Incremental Facility shall share ratably in any mandatory prepayments
of the Loan under this Agreement pursuant to Section 2.03(b) (or otherwise
provide for more favorable prepayment treatment for the then outstanding Loan
under this Agreement) and shall have ratable voting rights as the other Loan
under this Agreement (or otherwise provide for more favorable voting rights for
the then outstanding term loans under this Agreement).

 

The Incremental Facility Commitments and credit extensions thereunder shall
constitute Commitments and Credit Extensions under, and shall be entitled to all
the benefits afforded by, this Agreement and the other Loan Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
guarantees and security interests created by the Collateral Documents.

 

Article III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

 

For purposes of this Section, the term “applicable Law” includes FATCA.

 

Page 27

 



 

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Lender) require the deduction or
withholding of any Tax from any such payment by the Lender, then the Lender
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with Applicable Law and, if such Tax is an Indemnified Tax, then the
sum payable by the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
Lender receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

 

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Laws, or at the option of
the Lender timely reimburse it for the payment of, any Other Taxes.

 

(c) Tax Indemnifications. (i) Each of the Loan Parties shall indemnify each
Recipient within ten days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by the Lender
shall be conclusive absent manifest error.

 

(d) Evidence of Payments. As soon as practicable, after any payment of Taxes by
any Loan Party to a Governmental Authority as provided in this Section 3.01,
such Loan Party shall deliver to the Lender the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of any return reporting such payment or other evidence of such payment
reasonably satisfactory to the Lender.

 

(e) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Lender or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

3.02 Illegality.

 

If the Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Lender to
perform any of its obligations hereunder or to make, maintain or fund or charge
interest with respect to any Credit Extension or to determine or charge interest
rates based upon the LIBOR Rate (including any successor Alternative Benchmark
Rate), or any Governmental Authority has imposed material restrictions on the
authority of the Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by the Lender to the
Borrower, any obligation of the Lender to issue, make, maintain, fund or charge
interest with respect to any such Credit Extension shall be suspended until the
Lender notifies the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from the Lender prepay the Obligations, either on the last day of
the Interest Period therefor, if the Lender may lawfully continue to maintain
such Loan to such day, or immediately, if the Lender may not lawfully continue
to maintain such Loan. Upon any such prepayment, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

 

Page 28

 



 

3.03 Inability to Determine Rates.

 

(a) If in connection with any request for a Loan, (i) the Lender determines that
(A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such Loan, or
(B) adequate and reasonable means do not exist for determining the LIBOR Rate
(including any successor Alternative Benchmark Rate) for any requested Interest
Period with respect to a proposed Loan (in each case with respect to clause (i),
“Impacted Loans”), or (ii) the Lender determines that for any reason the LIBOR
Rate (including any successor Alternative Benchmark Rate) for any requested
Interest Period with respect to a proposed Loan does not adequately and fairly
reflect the cost to the Lender of funding such Loan, the Lender will promptly so
notify the Borrower. Thereafter, the obligation of the Lender to make or
maintain Loans shall be suspended (to the extent of the affected Loans or
Interest Periods).

 

(b) Notwithstanding the foregoing, if the Lender has made the determination
described in clause (a) of this Section 3.03, the Lender, in consultation with
the Borrower, may establish an alternative interest rate for the Impacted Loans,
in which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Lender revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Lender notifies
the Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to the Lender of funding the Impacted Loans, or (3) the Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for the Lender to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of the
Lender to do any of the foregoing and provides the Lender and the Borrower
written notice thereof.



 

3.04 Increased Costs; Reserves.

 

(a) Increased Costs Generally. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, the Lender
(except any reserve requirement contemplated by Section 3.04(e));

 

(ii) subject the Lender to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii) impose on the Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or the Loan made by the Lender;

 

and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to increase the cost to the Lender, or to reduce the
amount of any sum received or receivable by the Lender hereunder (whether of
principal, interest or any other amount) then, upon request of the Lender, the
Borrower will pay to the Lender such additional amount or amounts as will
compensate the Lender for such additional costs incurred or reduction suffered.
If the Lender requests compensation under this Section 3.04 or if the Borrower
is required to pay any additional amount to the Lender or any governmental
authority for the account of the Lender pursuant to this Section 3.04, the
Borrower may effect an optional prepayment of the Loan at any time without
payment of any prepayment premium which would otherwise be payable pursuant to
Section 2.06(c).

 



Page 29

 

 

(b) Capital Requirements. If the Lender determines that any Change in Law
affecting the Lender or its holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on the Lender’s capital or on the capital of the Lender’s or holding
company, if any, as a consequence of this Agreement, the Commitments of the
Lender or the Loan made by the Lender to a level below that which the Lender or
the Lender’s holding company, as applicable, could have achieved but for such
Change in Law (taking into consideration the Lender’s policies and the policies
of the Lender’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to the Lender such additional amount or
amounts as will compensate the Lender or the Lender’s holding company, as
applicable, for any such reduction suffered.

 

(c) Certificates for Reimbursement. A certificate of the Lender setting forth
the amount or amounts necessary to compensate the Lender or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section 3.04
and delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay the Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

 

(d) Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of the Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate the Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

(e) Reserves on Loans. The Borrower shall pay to the Lender, as long as the
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of the Loan equal to the actual costs of such reserves
allocated to such Loan by the Lender (as determined by the Lender in good faith,
which determination shall be conclusive), which shall be due and payable on each
date on which interest is payable on such Loan, provided the Borrower shall have
received at least ten (10) days’ prior notice of such additional interest or
costs from the Lender. If the Lender fails to give notice ten (10) days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice.

 



Page 30

 

 

3.05 Compensation for Losses.

 

Upon demand of the Lender from time to time, the Borrower shall promptly
compensate the Lender for and hold the Lender harmless from any loss, cost or
expense incurred by it as a result of: (a) any continuation, conversion, payment
or prepayment of any Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or (b) any failure by the Borrower (for a reason
other than the failure of the Lender to make a Loan) to prepay, borrow, continue
or convert any Loan on the date or in the amount notified by the Borrower;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by the
Lender in connection with the foregoing. For purposes of calculating amounts
payable by the Borrower to the Lender under this Section 3.05, the Lender shall
be deemed to have funded each Loan made by it at the LIBOR Rate used in
determining the LIBOR Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Loan was in fact so funded.

 

3.06 Survival.

 

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder and
the Facility Termination Date.

 



Article IV.

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01 Conditions of Initial Credit Extension.

 

This Agreement shall become effective upon, and the obligation of the Lender to
make its initial Credit Extension hereunder is subject to, the satisfaction of
the following conditions precedent:

 

(a) Receipt by the Lender of the following, each in form and substance
satisfactory to the Lender:

 

(i) Loan Documents. Executed counterparts of this Agreement and the other Loan
Documents (other than any documents to be delivered post-closing pursuant to
Section 6.17 hereof), each properly executed by a Responsible Officer of the
signing Loan Party and, in the case of this Agreement, by the Lender.

 

(ii) Opinions of Counsel. Favorable opinions of legal counsel to the Loan
Parties, addressed to the Lender, dated as of the Closing Date.

 



Page 31

 

 

(iii) Organization Documents, Resolutions, Etc.

 

(A) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

 

(B) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Lender may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party; and

 

(C) such documents and certifications as the Lender may reasonably require to
evidence that each Loan Party is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in its state of
organization or formation.

 

(iv) Personal Property Collateral.

 

(A) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Lender’s discretion, to perfect the Lender’s security interest in the
Collateral;

 

(B) all certificates evidencing any certificated Equity Interests pledged to the
Lender pursuant to the Security Agreement, together with duly executed in blank,
undated stock powers attached thereto; and

 

(C) duly executed intellectual property security agreements in the form required
by the Security Agreement as are necessary, in the Lender’s sole discretion, to
perfect the Lender’s security interest in the United States registered
intellectual property of the Loan Parties.

 



(v) Evidence of Insurance. Copies of insurance policies or certificates of
insurance of the Loan Parties evidencing liability and casualty insurance
meeting the requirements set forth in the Loan Documents, including naming the
Lender and its successor and assigns, as additional insured (in the case of
liability insurance) or naming the Lender as lender’s loss payee (in the case of
property insurance).

 

(vi) Closing Certificate. A certificate signed by a Responsible Officer of the
Borrower certifying that the conditions specified in Sections 4.02(a) and (b)
have been satisfied.

 

(vii) Bronco Short Term Notes. Copies of the Bronco Short Term Notes certified
by a Responsible Officer of the Borrower to be true and correct as of the
Closing Date.

 

(viii) Bronco Transaction Documents. Copies of the Bronco Transaction Documents
certified by a Responsible Officer of the Borrower to be true and correct as of
the Closing Date.

 



Page 32

 

 

(b) Consents. The Lender shall have received evidence that all members, boards
of directors, governmental, shareholder and material third party consents and
approvals necessary in connection with the entering into of this Agreement have
been obtained.

 

(c) Solvency Certificate. The Lender shall have received certification as to the
financial condition and Solvency of the Borrower and its Subsidiaries on a
consolidated basis (after giving effect to the transactions contemplated hereby
on the Closing Date) from the chief financial officer of the Borrower.

 

(d) Material Adverse Effect. Since December 31, 2018, except as set forth on
Schedule 5.05(c), there has been no event or circumstance that has had or could
be reasonably expected, either individually or in the aggregate, to have a
Material Adverse Effect.

 

(e) Consolidated Total Leverage Ratio. The Lender shall have received a
certificate, in form and substance reasonably satisfactory to the Lender,
demonstrating that the Consolidated Total Leverage Ratio as of the Closing Date
is not greater than 2.50 to 1.0.

 

(f) Litigation. The absence of any action, suit, investigation or proceeding
pending or, to the knowledge of the Borrower, threatened in any court or before
any arbitrator or Governmental Authority that challenges any Loan Document or
the transactions contemplated thereby.

 

(g) Existing Indebtedness. All outstanding Indebtedness of the Borrower and its
Subsidiaries (other than Permitted Indebtedness) shall have been (or
substantially simultaneously with the Closing Date shall be) paid in full, all
commitments (if any) in respect thereof shall have been terminated and all
guarantees therefor and security therefor shall have been discharged and
released, in each case, in form and substance acceptable to the Lender.

 

(h) Fees. Receipt by the Lender of any fees required to be paid on or before the
Closing Date.

 

(i) Attorney Costs. The Borrower shall have paid all fees, charges and
disbursements of counsel to the Lender (directly to such counsel if requested by
the Lender) to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Lender).

 

(j) USA PATRIOT Act. (i) The Lender shall have received all documentation and
other information required by regulatory authorities with respect to the
Borrower under applicable “know your customer” and anti-money laundering rules
and regulations, including without limitation the USA PATRIOT Act to the extent
requested at least two (2) days prior to the Closing Date, and an executed IRS
Form W-9 or such other applicable form; and (ii) at least three days prior to
the Closing Date, the Borrower shall deliver to the Lender a Beneficial
Ownership Certification.

 



Page 33

 

 

4.02 Conditions to all Credit Extensions.

 

The obligation of the Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:

 

(a) The representations and warranties of each Loan Party contained in this
Agreement or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension (except on the Closing Date, in which case the representations and
warranties shall be true and correct in all respects), except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date.

 

(b) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

 

(c) The Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

 

(d) The amount of such Credit Extension shall be in compliance with the terms of
Section 2.01.

 

(e) The Lender shall have received a certificate, in form and substance
reasonably satisfactory to the Lender, demonstrating that the Consolidated Total
Leverage Ratio of the Borrower and its Subsidiaries, on a pro forma basis after
giving effect to such Credit Extension, shall not be greater than 3.00 to 1.0.

 

(f) After giving effect to such Credit Extension, the Outstanding Amount of the
Loan shall not exceed the aggregate principal amount of Commitments.

 

(g) Since December 31, 2018, except as set forth on Schedule 5.05(c), there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.

 

(h) With respect to the Credit Extension to occur on or about the closing date
of the Washington Transaction, the Lender shall have received copies of the
Washington Transaction Documents certified by a Responsible Officer of the
Borrower to be true and correct as of the date of such Credit Extension.

 

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

 

Page 34

 



 

Article V.

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Lender that:

 

5.01 Existence, Qualification and Power.

 

Each Loan Party and each Subsidiary (a) is duly organized, incorporated or
formed, validly existing and, as applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license.

 

5.02 Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

 

5.03 Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (a) those that have already been obtained and are in full force and
effect and (b) filings to perfect the Liens created by the Collateral Documents.

 

5.04 Binding Effect.

 

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

 

5.05 Financial Statements; No Material Adverse Effect.

 

(a) The financial statements delivered pursuant to Sections 6.01(a) and 6.01(b)
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein (subject, in the case of unaudited
financial statements, to the absence of footnotes and to normal year-end audit
adjustments); and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness
in accordance with GAAP.

 



Page 35

 

 

(b) Since December 31, 2018, there has been no Disposition, Extraordinary
Receipt or any Recovery Event of any material part of the business or property
of the Loan Parties and their Subsidiaries, taken as a whole, and no purchase or
other acquisition by any of them of any business or property (including any
Equity Interests of any other Person) material in relation to the consolidated
financial condition of the Loan Parties and their Subsidiaries, taken as a
whole, in each case, which is not reflected in the foregoing financial
statements or in the notes thereto and has not otherwise been disclosed in
writing to the Lender on or prior to the Closing Date.

 

(c) Since December 31, 2018, except as set forth on Schedule 5.05(c), there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.

 

5.06 Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any Subsidiary or against any of
their properties or revenues that purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby.

 



5.07 No Default.

 

(a) No Loan Party nor any Subsidiary is in default under or with respect to any
Contractual Obligation that individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

 

(b) No Default has occurred and is continuing.

 

5.08 Ownership of Property.

 

Each Loan Party and each of its Subsidiaries has good and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business.

 

5.09 Environmental Compliance.

 

(a) The Loan Parties and their Subsidiaries conduct in the ordinary course of
business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Loan Parties have reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(b) None of the properties currently or formerly owned or operated by any Loan
Party or any Subsidiary is listed or proposed for listing on the National
Priorities List under CERCLA or on the CERCLIS or any analogous foreign, state
or local list or is adjacent to any such property; there are no and never have
been any underground or above-ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned or
operated by any Loan Party or any Subsidiary or, to the best of the knowledge of
the Loan Parties, on any property formerly owned or operated by any Loan Party
or any Subsidiary; there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any Subsidiary; and
Hazardous Materials have not been released, discharged or disposed of on any
property currently or formerly owned or operated by any Loan Party or any
Subsidiary.

 



Page 36

 

 

(c) No Loan Party nor any Subsidiary is undertaking, and has not completed,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any Subsidiary have been disposed of in a manner not
reasonably expected to result in material liability to any Loan Party or any
Subsidiary.

 

5.10 Insurance.

 

(a) The properties of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates. The property and general liability insurance
coverage of the Loan Parties as in effect on the Closing Date is outlined as to
carrier, policy number, expiration date, type, amount and deductibles on
Schedule 5.10.

 

(b) Each Loan Party and its Subsidiaries maintain, if available, fully paid
flood hazard insurance on all real property that is located in a special flood
hazard area and that constitutes Collateral, on such terms and in such amounts
as required by The National Flood Insurance Reform Act of 1994 or as otherwise
required by the Lender.

 

5.11 Taxes.

 

Each Loan Party and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect. No Loan Party nor any Subsidiary is party to any tax
sharing agreement.

 

5.12 ERISA Compliance.

 

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other Laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter or is subject to a
favorable opinion letter from the IRS to the effect that the form of such Plan
is qualified under Section 401(a) of the Internal Revenue Code and the trust
related thereto has been determined by the IRS to be exempt from federal income
tax under Section 501(a) of the Internal Revenue Code, or an application for
such a letter is currently being processed by the IRS. To the best knowledge of
the Loan Parties, nothing has occurred that would reasonably be expected to
prevent or cause the loss of such tax-qualified status.

 



Page 37

 

 

(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c) (i) No ERISA Event has occurred, and no Loan Party nor any ERISA Affiliate
is aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan or
Multiemployer Plan; (ii) no Loan Party nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (iii) no Loan Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (iv) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

 



5.13 Subsidiaries.

 

Set forth on Schedule 5.13 is a complete and accurate list as of the Closing
Date of each Subsidiary of the Borrower, together with (i) jurisdiction of
organization, (ii) number of shares of each class of Equity Interests
outstanding, and (iii) number and percentage of outstanding shares of each class
owned (directly or indirectly) by the Borrower or any Subsidiary. The
outstanding Equity Interests of each Subsidiary of the Borrower are validly
issued, fully paid and non-assessable.

 

5.14 Margin Regulations; Investment Company Act.

 

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing, not more than 25% of the value of the assets
(either of the Borrower only or of the and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 7.01 or Section 7.05 or subject to
any restriction contained in any agreement or instrument between the Borrower
and the Lender or any Affiliate of the Lender relating to Indebtedness and
within the scope of Section 8.01(e) will be margin stock.

 

(b) None of the Borrower, any Person controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 



Page 38

 

 

5.15 Disclosure.

 

Each Loan Party has disclosed to the Lender all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the Lender
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder or under any other Loan Document (in each
case, as modified or supplemented by other information so furnished) contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that, with respect to projected
financial information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time when made.

 

5.16 Compliance with Laws.

 

Each Loan Party and Subsidiary is in compliance in all material respects with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted.

 



5.17 Intellectual Property; Licenses, Etc.

 

Each Loan Party and each Subsidiary owns, or possesses the right to use, all of
the trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses. Set forth on Schedule 5.17 is a list of (i) all IP Rights registered
or pending registration with the United States Copyright Office or the United
States Patent and Trademark Office that, as of the Closing Date, a Loan Party
owns and (ii) all licenses of IP Rights registered with the United States
Copyright Office or the United States Patent and Trademark Office as of the
Closing Date. Except for such claims and infringements that could not reasonably
be expected to have a Material Adverse Effect, no claim has been asserted and is
pending by any Person challenging or questioning the use of any IP Rights or the
validity or effectiveness of any IP Rights, nor does any Loan Party know of any
such claim, and to the knowledge of the Responsible Officers of the Loan
Parties, the use of any IP Rights by any Loan Party or any Subsidiary or the
granting of a right or a license in respect of any IP Rights from any Loan Party
or any Subsidiary does not infringe on the rights of any Person. As of the
Closing Date, none of the IP Rights owned by any Loan Party is subject to any
licensing agreement or similar arrangement except as set forth on Schedule 5.17.

 

5.18 Solvency.

 

The Borrower is Solvent, and the Loan Parties are Solvent on a consolidated
basis.

 

5.19 Perfection of Security Interests in the Collateral.

 

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens under the Uniform
Commercial Code as in effect in the State of New York, prior to all other Liens
other than Permitted Liens.

 

5.20 Business Locations; Taxpayer Identification Number.

 

Set forth on Schedule 5.20(a) is a list of all real property located in the
United States that is owned or leased by any Loan Party as of the Closing Date.
Set forth on Schedule 5.20(b) is the jurisdiction of organization, chief
executive office, exact legal name, U.S. tax payer identification number and
organizational identification number of each Loan Party as of the Closing Date.
Except as set forth on Schedule 5.20(c), no Loan Party has during the five years
preceding the Closing Date (i) changed its legal name, (ii) changed its state of
formation or (iii) been party to a merger, consolidation or other change in
structure. Set forth on Schedule 5.20(d) is a list of each deposit and
investment account of each Loan Party as of the Closing Date.

 

Page 39

 

 

5.21 Sanctions.

 

None of the Loan Parties, nor any of their Subsidiaries, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

 

5.22 Anti-Corruption Laws.

 

The Loan Parties and their Subsidiaries have conducted their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and have instituted and maintained policies, training and
procedures designed to promote, achieve and remain in compliance with such laws.

 

5.23 No EEA Financial Institution.

 

No Loan Party is an EEA Financial Institution.

 

5.24 Material Contracts.

 

Schedule 5.24 sets forth all Material Contracts of the Loan Parties as of the
Closing Date. All Material Contracts are in full force and effect and no
material defaults currently exist thereunder that, if uncured, could reasonably
be expected to result in a Material Adverse Effect. Neither the Borrower nor any
Subsidiary thereof, has (i) received any notice of termination or non-renewal of
any Material Contract, or (ii) exercised any option to terminate or not to renew
any Material Contract.

 

5.25 Brokers Fees.

 

No brokers or finder’s fee, commission or similar compensation will be payable
with respect to the transactions contemplated hereby other than to B. Riley FBR,
whose fee shall be paid by the Borrower. No other similar fees or commissions
will be payable by any Loan Party for any other services rendered to the
Borrower, any other Loan Party or any other Subsidiary ancillary to the
transactions contemplated hereby.

 

5.26 Beneficial Ownership Certification.

 

As of the Closing Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.

 

Page 40

 

 

Article VI.

AFFIRMATIVE COVENANTS

 

Until the Facility Termination Date, each Loan Party shall and shall cause each
Subsidiary to:

 

6.01 Financial Statements.

 

Deliver to the Lender and each Lender, in form and detail satisfactory to the
Lender:

 

(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of the Borrower, commencing with the fiscal year ending December 31,
2020, a consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such fiscal year, and the related consolidated statements of income
or operations, changes in shareholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, and in the case of such consolidated statements, audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Lender, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit,
and including customary management discussion and analysis of operating results;

 

(b) as soon as available, but in any event within 45 days after the end of each
fiscal quarter of the Borrower, commencing with the fiscal quarter ending March
31, 2020, an unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal quarter, the related unaudited
consolidated and consolidating statements of income or operations for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended, and
the related unaudited consolidated statements of changes in shareholders’ equity
and cash flows for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, in each case setting forth in comparative form, as
applicable, the figures for the corresponding fiscal quarter of the previous
fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes, and including
customary management discussion and analysis of operating results;

 

(c) as soon as available, but in any event within 30 days after the end of each
calendar month (commencing with the fiscal month ended February 29, 2020, but
within 45 days after the last month of each fiscal quarter), an unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such month, and the related unaudited (x) consolidated statements of operations
for such fiscal month and for the trailing twelve month period then ended and
(y) consolidated statements of cash flows for the trailing twelve month period
then ended, all in reasonable detail and duly certified by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes, and including customary management discussion and analysis of
operating results;

 

Page 41

 

 

(d) not later than 30 days after the beginning of each fiscal year of the
Borrower, commencing with the fiscal year ending December 31, 2020, projections
of Borrower’s consolidated and consolidating balance sheets, results of
operations and cash flow for such fiscal year; and

 

(e) for any week the Loan Parties are subject to compliance with Section
7.11(c), not later than Monday of each calendar week commencing with Monday,
March 2, 2020, an email to USPDPortfolio@muzinich.com containing computations of
the financial covenant contained in Section 7.11(c) for the preceding calendar
week. Delivery of such email shall be deemed to be a representation and warranty
from the Loan Parties that (x) all information delivered is accurate in all
material respects and (y) no Event of Default has occurred with respect to the
financial covenant contained in Section 7.11(c).

 

6.02 Certificates; Other Information.

 

Deliver to the Lender, in form and detail satisfactory to the Lender:

 

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;

 

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and 6.01(b), a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower (which delivery may, unless the Lender requests executed originals,
be by electronic communication including fax or email and shall be deemed to be
an original authentic counterpart thereof for all purposes);

 

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the equity
holders of any Loan Party or any Subsidiary;

 

(d) promptly after any request by the Lender, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any Subsidiary, or any audit of any of them;

 

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
pursuant to the terms of any indenture, loan or credit or similar agreement and
not otherwise required to be furnished to the Lender pursuant to Section 6.01 or
any other clause of this Section 6.02;

 

(f) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary; and

 

Page 42

 

 

(g) promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Lender may from time to time reasonably
request.

 

6.03 Notices.

 

Promptly notify the Lender of:

 

(a) the occurrence of any Default to the extent any Responsible Officer had
actual knowledge thereof or reasonably should have known of the existence
thereof; provided, however that there shall be no obligation to notify the
Lender of any immaterial Default unless and until it becomes an Event of
Default;

 

(b) any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including but not limited to, (i) breach or
non-performance of, or any default under, a material Contractual Obligation of
the Borrower or any Subsidiary; (ii) any action, suit, dispute, litigation,
investigation, proceeding or suspension involving any Loan Party or any
Subsidiary and any Governmental Authority; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting the Borrower or
any Subsidiary, including pursuant to any applicable Environmental Laws;

 

(c) the occurrence of any ERISA Event;

 

(d) any material change in accounting policies or financial reporting practices
by any Loan Party or any Subsidiary;

 

(e) the occurrence of any Disposition, Recovery Event, Extraordinary Receipt or
Debt Issuance, in each case, for which the Borrower is required to make a
mandatory prepayment pursuant to Section 2.03(b).

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.04 Payment of Taxes.

 

Pay and discharge, as the same shall become due and payable, all its tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Loan Party or such Subsidiary.

 

6.05 Preservation of Existence, Etc.

 

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05.

 

Page 43

 

 

(b) Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05.

 

(c) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

(d) Preserve or renew all of its IP Rights, the non-preservation or non-renewal
of which could reasonably be expected to have a Material Adverse Effect.

 

6.06 Maintenance of Properties.

 

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted.

 

(b) Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

(c) Use the standard of care typical in the industry in the operation and
maintenance of its facilities.

 

6.07 Maintenance of Insurance.

 

(a) Maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where such Loan Party or such
Subsidiary operates.

 

(b) Without limiting the foregoing, (i) maintain, if available, fully paid flood
hazard insurance on all real property that is located in a special flood hazard
area and that constitutes Collateral, on such terms and in such amounts as
required by The National Flood Insurance Reform Act of 1994 or as otherwise
required by the Lender, (ii) furnish to the Lender evidence of the renewal (and
payment of renewal premiums therefor) of all such policies prior to the
expiration or lapse thereof, and (iii) furnish to the Lender prompt written
notice of any redesignation of any such improved real property into or out of a
special flood hazard area.

 

(c) Cause the Lender and its successors and assigns to be named as loss payee or
mortgagee, as its interest may appear, and cause the Lender, to be named as
additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause each provider of
any such insurance to agree, by endorsement upon the policy or policies issued
by it or by independent instruments furnished to the Lender, that it will give
the Lender thirty days (or such lesser amount as the applicable the Lender may
agree) prior written notice before any such policy or policies shall be altered
or canceled.

 

Page 44

 

 

6.08 Compliance with Laws.

 

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which such requirement of Law or order,
writ, injunction or decree is being contested in good faith by appropriate
proceedings diligently conducted.

 

6.09 Books and Records.

 

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be.

 

(b) Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

 

6.10 Inspection Rights.

 

(a) Permit representatives and independent contractors of the Lender to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrower; provided, however, that when an Event of Default exists the
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower.

 

(b) If requested by the Lender in its sole discretion, permit the Lender, and
its representatives, upon reasonable advance notice to the Borrower, to conduct
an annual audit of the Collateral at the expense of the Borrower.

 

(c) If requested by the Lender in its sole discretion, promptly deliver to the
Lender (i) asset appraisal reports with respect to all of the real and personal
property owned by the Loan Parties and their Subsidiaries, and (ii) a written
audit of the controls and systems of Loan Parties and their Subsidiaries. The
Borrower shall be liable for the expense of only one such appraisal and audit
per annum.

 



6.11 Use of Proceeds.

 

Use the proceeds of the Loan (i) to fund the Bronco Transaction and the
Washington Transaction, (ii) to fund certain fees and expenses incurred in
connection with the closing of this Agreement and (iii) for other lawful general
corporate purposes. Notwithstanding the foregoing, in no event shall the
proceeds of the Credit Extensions be used in contravention of any Law or of any
Loan Document.

 



Page 45

 

 

6.12 ERISA Compliance.

 

Do, and cause each of its ERISA Affiliates to do, each of the following: (a)
maintain each Plan in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other Law; (b) cause each
Plan that is qualified under Section 401(a) of the Internal Revenue Code to
maintain such qualification; and (c) make all required contributions to any
Pension Plan subject to the Pension Funding Rules, in each case, except as could
reasonably be expected to result in a Lien or have a Material Adverse Effect,
individually or in the aggregate.

 

6.13 Additional Guarantors.

 

Within thirty (30) days (or such later date as the Lender may agree in its sole
discretion) after any Person becomes a Subsidiary or a holding company of the
Borrower, whether by formation, acquisition or a plan of division, cause such
Person to (a) become a Guarantor by executing and delivering to the Lender a
Joinder Agreement or such other documents as the Lender shall deem appropriate
for such purpose, and (b) upon the request of the Lender, in its sole
discretion, deliver to the Lender such Organization Documents, resolutions and
favorable opinions of counsel, all in form, content and scope reasonably
satisfactory to the Lender.

 

6.14 Pledged Assets.

 

(a) Equity Interests. Cause 100% of the issued and outstanding Equity Interests
of each Subsidiary of the Borrower (and where any holding company is formed,
100% of the issued and outstanding Equity Interests of the Borrower held by such
holding company) to be subject at all times to a first priority, perfected Lien
in favor of the Lender under the Uniform Commercial Code as in effect in the
State of New York pursuant to the terms and conditions of the Collateral
Documents (subject to Permitted Liens), and, in connection with the foregoing,
deliver to the Lender such other documentation as the Lender may request
including, any filings and deliveries to perfect such Liens and favorable
opinions of counsel all in form and substance reasonably satisfactory to the
Lender.

 

(b) Other Property. Cause all property of each Loan Party to be subject at all
times to first priority, perfected and, in the case of Material Real Property,
title insured Liens in favor of the Lender to secure the Obligations pursuant to
the Collateral Documents (subject to Permitted Liens) and, in connection with
the foregoing, deliver to the Lender such other documentation as the Lender may
request including filings and deliveries necessary to perfect such Liens,
Organization Documents, resolutions, Real Property Security Documents,
landlord’s waivers and favorable opinions of counsel to such Person, all in
form, content and scope reasonably satisfactory to the Lender. With respect to
Material Real Property acquired after the Closing Date, the Loan Parties shall
have ninety (90) days (or such later time as agreed by the Lender) to deliver
Real Property Security Documents with respect thereto.



 

6.15 Anti-Corruption Laws.

 

Conduct its businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies, training and
procedures designed to promote, achieve and remain in compliance with such laws.

 



Page 46

 

 

6.16 Board Observation.

 

As long as the Consolidated Total Leverage Ratio is greater than 1.00 to 1.0,
the Lender (from time to time at its discretion) may appoint one (1)
representative (the “Lender Representative”) to attend (which may be
telephonic), as a non-voting observer, any or all meetings of the board of
directors (or comparable management body such as the managing members of a
limited liability company) of the Borrower and any of its Subsidiaries
(including the meetings of any committees or sub-committees thereof) to which a
quorum of such board, comparable management body, committee or sub-committee are
invited for a meeting of such board (or comparable management body such as the
managing members of a limited liability company). At any scheduled meeting of
the board or directors, the Lender Representative shall be permitted to express
views and address the board of directors with respect to the Lender’s concerns.
The Borrower will provide the Lender Representative with notice thereof on the
same basis as are given to the other members thereof with respect to each such
meeting and also will provide the Lender Representative with a copy of all
written communications, minutes and materials distributed in connection
therewith (including all materials distributed with respect to any committee and
subcommittee of the board of directors (or comparable management body)) for
review and discussion at such meeting; provided, however, that the Lender
Representative (a) will be excluded from the portion of any such meeting where
the board of directors (or comparable management body or committee thereof) (i)
specifically addresses issues relating to the Loan Documents or the Loan, (ii)
reasonably determines after consultation with legal counsel that the Lender
Representative’s attendance or disclosure would be likely to result in (1) a
loss of any legal privilege (including attorney-client privilege) or (2) a
conflict of interest, (b) will not be entitled to such materials to the extent
covered by matters in clause (a), and (c) will maintain the confidentiality of
information received in connection therewith. The parties recognize that the
Borrower will require the Lender Representative to execute a confidentiality
agreement. The Lender may designate a new Lender Representative at any time and
from time to time, but any such proposed designee shall be subject to Borrower’s
approval.

 

6.17 Post-Closing Covenants.

 

(a) (i) Within sixty (60) days of the Closing Date, (x) the Loan Parties shall
deliver to the Lender a Control Agreement for each securities or deposit account
set forth on Schedule 5.20(d) which is held at Bank of America; and (y) the Loan
Parties shall close each securities or deposit account set forth on Schedule
5.20(d) which is held at Wells Fargo and transfer such cash management activity
to Bank of America, with any new securities or deposit accounts encompassed by
the Control Agreement referenced in clause (x) above; and (ii) within one
hundred twenty (120) days of the Closing Date, the Loan Parties shall deliver to
the Lender a Control Agreement for each of the CommAgility Limited securities or
deposit accounts set forth on Schedule 5.20(d).

 

(b) For the one hundred and twenty (120) day period following the Closing Date
(or such longer period as the Borrower and the Lender may agree), with respect
to any personal property Collateral located at a premises leased by a Loan Party
as to which estoppel letters, consents and/or waivers from the landlords on such
real property were delivered pursuant to the ABL Credit Facility and with
respect to its headquarters, the Loan Parties shall use commercially reasonable
efforts to deliver or cause to be delivered to the Lender such estoppel letters,
consents and waivers from the landlords on such real property as may be
reasonably required by the Lender, and, with respect to any other premises
leased by a Loan Party where any personal property Collateral is located, the
Loan Parties shall use commercially reasonable efforts to deliver or cause to be
delivered to the Lender such estoppel letters, consents and waivers from the
landlords on such real property as may be reasonably required by the Lender.

 

(c) Within the earlier of (x) sixty (60) days of the Closing Date or (y) the
date on which the UK Security Documents (as defined in the ABL Loan Agreement)
are required to be delivered pursuant to the ABL Loan Agreement, with respect to
any pledge by a Loan Party of Equity Interests in a Foreign Subsidiary or any
pledge by a Foreign Subsidiary of assets owned by such Foreign Subsidiary,
deliver to the Lender any documentation or take any actions reasonably requested
by the Lender in order to ensure that the Lender has a perfected security
interest in such Equity Interests or assets.

 



Page 47

 

 

Article VII.

NEGATIVE COVENANTS

 

Until the Facility Termination Date, no Loan Party shall, nor shall it permit
any Subsidiary to, directly or indirectly:

 

7.01 Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a) Liens pursuant to any Loan Document;

 

(b) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(c) Liens of carriers, warehousemen, mechanics, materialmen and repairmen or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

 

(d) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

(e) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(f) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(g) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 8.01(h);

 

(h) leases, subleases, licenses or sublicenses (including in respect of
intellectual property) granted to others not interfering in any material respect
with the business of any Loan Party or any Subsidiary;

 



Page 48

 

 

(i) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases of personal property entered into in
the ordinary course of business;

 

(j) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

 

(k) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

 

(l) Liens in connection with the ABL Credit Facility;

 

(m) Liens in connection with Indebtedness permitted under Section 7.03(d);

 

(n) Liens set forth in Schedule 7.01; and

 

(o) Liens not otherwise permitted hereunder securing Indebtedness or other
obligations not in excess of $250,000 in the aggregate at any one time
outstanding, which Liens are junior in priority to the Liens in favor of the
Lender.

 

7.02 Investments.

 

Make any Investments, except:

 

(a) Investments held in the form of cash or Cash Equivalents;

 

(b) Investments existing as of the Closing Date, including Investments in Equity
Interests of the Subsidiaries existing as of the Closing Date and such other
Investments as are set forth on Schedule 7.02;

 

(c) Investments in any Person that is a Loan Party prior to giving effect to
such Investment; provided that no such Investment shall be made in any Foreign
Subsidiary, except that the Borrower may make Investments in CommAgility to the
extent (i) such Investment is made with the Net Proceeds of an issuance by the
Borrower of Equity Interests that are not Disqualified Stock, (ii) after giving
effect to such Investment, the Loan Parties shall be in compliance with Section
7.11(c), and (iii) no other Default exists or would result from the making of
any such Investment;

 

(d) Investments by any Loan Party (other than Investments in any Foreign
Subsidiary) in an aggregate amount in cash consideration not to exceed
$10,000,000; provided that

 

(i) such Investment is consistent with the Borrower’s business practices as of
the Closing Date;

 

(ii) after giving effect to such Investment, the Consolidated Total Leverage
Ratio shall not be greater than 3.00 to 1.0;

 

(iii) after giving effect to such Investment, the Loan Parties shall be in
compliance with Section 7.11(c); and

 



Page 49

 

 

(iv) no Default exists or would result from the making of any such Investment.

 

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss; and

 

(f) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the ordinary course of business not to exceed $25,000 to
any one Person or $100,000 in the aggregate outstanding at any one time.

 

7.03 Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a) Indebtedness under the Loan Documents;

 

(b) Indebtedness outstanding on the Closing Date set forth on Schedule 7.03 (and
renewals, refinancings and extensions thereof); provided that (i) the amount of
such Indebtedness is not increased at the time of such refinancing, renewal or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and (ii) the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, renewal or extension are no
less favorable in any material respect to the Loan Parties and their
Subsidiaries or the Lender than the terms of the Indebtedness being refinanced,
renewed or extended;

 

(c) intercompany Indebtedness permitted under Section 7.02; provided that in the
case of Indebtedness owing by a Loan Party to a Subsidiary that is not a Loan
Party (i) such Indebtedness shall be subordinated prior to the Obligations in a
manner and to an extent reasonably acceptable to the Lender and (ii) such
Indebtedness shall not be prepaid unless no Default exists immediately prior to
or after giving effect to such prepayment;

 

(d) purchase money Indebtedness (including obligations in respect of capital
leases and Synthetic Lease Obligations) hereafter incurred to finance the
purchase of fixed assets, and renewals, refinancings and extensions thereof,
provided that (i) the aggregate outstanding principal amount of all such
Indebtedness shall not exceed $250,000 at any one time outstanding; and (ii)
such Indebtedness when incurred shall not exceed the purchase price of the
asset(s) financed;

 

(e) Indebtedness under the ABL Credit Facility in an amount not to exceed the
maximum commitment thereunder as of the date hereof; provided, however that at
no time shall UK Borrower (as defined in the ABL Loan Agreement) make any
borrowing of proceeds available under the US Borrowing Base (as defined in the
ABL Loan Agreement) or otherwise have access to any such proceeds;

 



Page 50

 

 

(f) Indebtedness of the Borrower and its Subsidiaries with respect to ABL Bank
Product Obligations and ABL Hedge Obligations (as each term is defined in the
Intercreditor Agreement) not to exceed $500,000 in the aggregate at any time;

 

(g) the endorsement of checks in the ordinary course of business;

 

(h) Indebtedness arising in connection with the financing of insurance premiums
in the ordinary course of business, not to exceed $100,000 in the aggregate
outstanding at any one time;

 

(i) Indebtedness representing deferred compensation to officers, directors and
employees of the Borrower and its Subsidiaries;

 

(j) Indebtedness assumed in connection with an Investment permitted pursuant to
Section 7.02(e);

 

(k) the Bronco Short Term Notes;

 

(l) the Borrower’s obligation to pay deferred purchase price payments pursuant
to the Bronco Transaction Documents (the “Bronco Deferred Purchase Price
Indebtedness”);

 

(m) the Washington Seller Notes; and

 

(n) other unsecured Indebtedness in an aggregate principal amount not to exceed
$250,000 at any one time outstanding.

 

7.04 Fundamental Changes.

 

Merge, dissolve, liquidate or consolidate with or into another Person, except
that so long as no Default exists or would result therefrom, (a) the Borrower
may merge or consolidate with any of its Subsidiaries provided that the Borrower
is the continuing or surviving Person, (b) any Subsidiary (other than the
Borrower) may merge or consolidate with any other Subsidiary (other than the
Borrower) provided that if a Loan Party is a party to such transaction, the
continuing or surviving Person is a Loan Party, and (c) any Subsidiary (other
than the Borrower) may dissolve, liquidate or wind up its affairs at any time
provided that such dissolution, liquidation or winding up, as applicable, could
not have a Material Adverse Effect.

 

7.05 Dispositions.

 

Make any Disposition except Permitted Transfers.

 

7.06 Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

 

(a) each Subsidiary of the Borrower may make Restricted Payments to Persons that
own Equity Interests in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

 



Page 51

 

 

(b) each Loan Party and each Subsidiary may declare and make dividend payments
or other distributions payable solely in common Equity Interests of such Person
that are not Disqualified Stock; and

 

(c) the Borrower may make Restricted Payments to Persons that own Equity
Interests in the Borrower (other than any Disqualified Stock), ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made; provided that, immediately after giving
effect to such Restricted Payment, (i) the Consolidated Total Leverage Ratio
shall not be greater than 3.00 to 1.0, (ii) the Loan Parties will be in
compliance with Section 7.11(c), (iii) such Restricted Payments do not exceed
$1,000,000 during the term of this Agreement, and (iv) no Default exists or
would result from the making of any such Restricted Payments.

 

7.07 Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Loan Parties and their Subsidiaries on the Closing
Date or any business substantially related or incidental thereto.

 

7.08 Transactions with Affiliates.

 

Enter into or permit to exist any transaction or series of transactions with any
Affiliate of such Person, whether or not in the ordinary course of business,
other than (a) advances of working capital to any Loan Party, (b) transfers of
cash and assets to any Loan Party, (c) intercompany transactions expressly
permitted by Section 7.02, Section 7.03, Section 7.04, Section 7.05 or Section
7.06, (d) normal and reasonable compensation and reimbursement of expenses of
officers and directors, and (e) except as otherwise specifically limited in this
Agreement, other transactions which are on terms and conditions substantially as
favorable to such Person as would be obtainable by it in a comparable
arms-length transaction with a Person other than an Affiliate.

 

7.09 Burdensome Agreements.

 

Enter into, or permit to exist, any Contractual Obligation (except for the Loan
Documents) that (a) encumbers or restricts the ability of any such Person to (i)
make Restricted Payments to any Loan Party, (ii) pay any Indebtedness or other
obligation owed to any Loan Party, (iii) make loans or advances to any Loan
Party, (iv) transfer any of its property to any Loan Party, (v) pledge its
property pursuant to the Loan Documents or (vi) act as a Loan Party pursuant to
the Loan Documents, except (in respect of any of the matters referred to in
clauses (i) through (v) above) for (1) any document or instrument governing
Indebtedness incurred pursuant to Section 7.03(e), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (2) any agreement in effect at the time any
Subsidiary becomes a Subsidiary of the Borrower, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Subsidiary of
the Borrower, or (3) customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 7.05
pending the consummation of such sale, or (b) requires the grant of any security
for any obligation if such property is given as security for the Obligations.

 



Page 52

 

 

7.10 Use of Proceeds.

 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

7.11 Financial Covenants.

 

(a) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any fiscal quarter of the Borrower set forth below
(commencing with the fiscal quarter ending March 31, 2020) to be greater than
the ratio corresponding to such fiscal quarter:

 

Calendar Year  March 31  June 30  September 30  December 31 2020  4.75 to 1.0 
4.75 to 1.0  4.00 to 1.0  3.75 to 1.0 2021  3.5 to 1.0  3.5 to 1.0  3.00 to 1.0 
2.75 to 1.0 2022  2.5 to 1.0  2.25 to 1.0  2.0 to 1.0  2.0 to 1.0 thereafter 
2.0 to 1.0  2.0 to 1.0  2.0 to 1.0  2.0 to 1.0

 

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower set
forth below (commencing with the fiscal quarter ending March 31, 2020) to be
less than the ratio corresponding to such fiscal quarter:

 

Calendar Year  March 31  June 30  September 30  December 31 2020  1.35 to 1.0
 1.35 to 1.0  1.35 to 1.0  1.50 to 1.0 2021  1.50 to 1.0  1.50 to 1.0  1.50 to
1.0  1.50 to 1.0 2022  1.50 to 1.0  1.50 to 1.0  1.75 to 1.0  1.75 to 1.0
thereafter  1.75 to 1.0  1.75 to 1.0  1.75 to 1.0  1.75 to 1.0

 



(c) Liquidity of Foreign Subsidiaries. Until the Bronco Short Term Notes and
Bronco Deferred Purchase Price Indebtedness have both been paid in full, and the
portion of Consolidated EBITDA attributable to CommAgility has been positive for
three (3) consecutive fiscal quarters, permit the average daily sum of (i)
unrestricted cash and Cash Equivalents of all Foreign Subsidiaries plus (ii)
availability under the “UK Borrowing Base” (as defined in the ABL Loan
Agreement) over any trailing four (4) week period, determined as of the last
Business Day of each calendar week (with such week being included as the fourth
week of such four (4) week period), to be less than $1,000,000.

 

7.12 Prepayment of Other Indebtedness, Etc.

 

(a) Amend or modify any of the terms of any Indebtedness of any Loan Party or
any Subsidiary (including the Bronco Short Term Notes and the Bronco Deferred
Purchase Price Indebtedness, but excluding (i) Indebtedness arising under the
Loan Documents, and (ii) any Subordinated Indebtedness) if such amendment or
modification would add or change any terms in a manner materially adverse to any
Loan Party or any Subsidiary, or shorten the final maturity or average life to
maturity or require any payment to be made sooner than originally scheduled or
increase the interest rate applicable thereto.

 



Page 53

 

 

(b) Amend or modify any of the terms of any Subordinated Indebtedness (i) in a
manner adverse to the Lender, or (ii) in a manner not permitted pursuant to the
subordination provisions applicable to such Subordinated Indebtedness.

 

(c) Make (or give any notice with respect thereto) any voluntary or optional
payment or prepayment or redemption or acquisition for value of (including by
way of depositing money or securities with the trustee with respect thereto
before due for the purpose of paying when due), refund, refinance or exchange of
any Indebtedness of any Loan Party or any Subsidiary prior to its scheduled
maturity (other than (i) Indebtedness arising under the ABL Credit Facility to
the extent permitted to be paid pursuant to the Intercreditor Agreement, (ii)
Indebtedness arising under the Loan Documents, and (iii) any Subordinated
Indebtedness (subject to clause (d) of this Section 7.12)).

 

(d) Make (or give any notice with respect thereto) any payment or prepayment or
redemption or acquisition for value of (including by way of depositing money or
securities with the trustee with respect thereto before due for the purpose of
paying when due), refund, refinance or exchange of any Subordinated Indebtedness
(subject to clause (e) of this Section 7.12), except as permitted pursuant to
the subordination provisions applicable to such Subordinated Indebtedness.

 

(e) Make (or give any notice with respect thereto) any payment or prepayment or
redemption or acquisition for value of (including by way of depositing money or
securities with the trustee with respect thereto before due for the purpose of
paying when due), refund, refinance or exchange of (i) the Washington Seller
Notes or (ii) any other Indebtedness consisting of earnout obligations
(including, without limitation, any earnout obligations under the Bronco
Transaction Documents); provided, however, that (x) the Borrower may make
payments in the form of the Borrower’s common Equity Interests in respect of
Indebtedness consisting of earnout obligations, including, without limitation,
earnout obligations incurred pursuant to the terms of the Bronco Transaction
Documents or the Washington Transaction Documents; and (y) the Borrower may
effect a renewal, refinancing or extension of the Washington Seller Notes which
complies with the provisions of Section 7.03(b) applicable to renewals,
refinancings or extensions of Indebtedness set forth on Schedule 7.03; provided
further, however, that so long as immediately after giving effect to such
payment, (1) the Consolidated Total Leverage Ratio shall not be greater than
3.00 to 1.0, (2) the Loan Parties shall be in compliance with Section 7.11(c),
and (3) no other Default exists or would result therefrom, the Borrower may (A)
make cash payments in respect of Indebtedness consisting of earnout obligations
incurred pursuant to the terms of the Bronco Transaction Documents and (B) make
cash payments in respect of Indebtedness consisting of earnout obligations
incurred pursuant to the terms of the Washington Transaction Documents (to the
extent not evidenced by the Washington Seller Notes) in an aggregate amount not
to exceed an amount to be agreed up in writing by the Borrower and the Lender
prior to the consummation of the Washington Transaction.

 

The foregoing limitations (and all other covenants and agreements in respect of
the payment of Indebtedness or other obligations of the Borrower as may be set
forth in the Loan Documents) shall not apply to the Borrower’s obligations in
respect of the Bronco Short Term Notes or the Bronco Deferred Purchase Price
Indebtedness. The Lender hereby consents to the Borrower paying all obligations
in respect of the Bronco Short Term Notes in accordance with their terms and the
Bronco Deferred Purchase Price Indebtedness in accordance with the terms of the
Bronco Transaction Documents as in effect on the date hereof.

 



Page 54

 

 

7.13 Certain Amendments; Fiscal Year; Legal Name, State of Formation and Form of
Entity.

 

(a) Amend, modify or change its Organization Documents in a manner materially
adverse to the Lender.

 

(b) Amend, modify or change any Material Contract in a manner materially adverse
to the Lender.

 

(c) Change its fiscal year.

 

(d) Without providing ten days prior written notice to the Lender (or such
lesser period as the Lender may agree), change its name, state of formation or
form of organization.

 

7.14 Ownership of Subsidiaries.

 

Notwithstanding any other provisions of this Agreement to the contrary, (a)
permit any Person (other than the Borrower or any wholly-owned Subsidiary) to
own any Equity Interests of any wholly-owned Subsidiary except to qualify
directors where required by applicable Law, or (b) permit any Subsidiary to
issue or have outstanding any shares of preferred Equity Interests.

 

7.15 Sale Leasebacks.

 

Enter into any Sale and Leaseback Transaction.

 

7.16 Capital Expenditures.

 

Permit Consolidated Capital Expenditures (which shall not include any
reinvestment of Net Cash Proceeds of Dispositions, Recovery Events and
Extraordinary Receipts in Eligible Assets) (a) for the fiscal year ending
December 31, 2020, to exceed $1,200,000, (b) for the fiscal year ending December
31, 2021, to exceed $1,400,000, (c) for the fiscal year ending December 31,
2022, to exceed $1,550,000, (d) for the fiscal year ending December 31, 2023, to
exceed $1,700,000 and (e) for the fiscal year ending December 31, 2024, to
exceed $1,850,000.

 

7.17 Sanctions.

 

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction, whether as Lender or otherwise) of Sanctions.

 

7.18 Anti-Corruption Laws.

 

Directly or indirectly use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 or other similar anti-corruption
legislation in other applicable jurisdictions.

 



Page 55

 

 

Article VIII.

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01 Events of Default.

 

Any of the following shall constitute an “Event of Default”:

 

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within three days after the
same becomes due, any interest on any Loan, or any fee due hereunder, or (iii)
within five days after the same becomes due, any other amount payable hereunder
or under any other Loan Document; or

 

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03(a), 6.05(a),
6.10, 6.11 or Article VII; or

 

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or

 

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or

 

(e) Event of Default under the ABL Credit Facility. An event of default, as such
term is defined in the loan documentation for the ABL Credit Facility, occurs
under the ABL Credit Facility irrespective of whether the lender thereunder has
granted a waiver of such event of default (subject to the terms and conditions
of the Intercreditor Agreement); or

 

(f) Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries), as
applicable, to cause, with the giving of notice if required, such Indebtedness
to be demanded or to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness, as applicable, to be made, prior to its
stated maturity, or such Guarantee to become payable or cash collateral in
respect thereof to be demanded; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which any Loan Party or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which any Loan
Party or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by such Loan Party or such Subsidiary as
a result thereof is greater than the Threshold Amount; or

 



Page 56

 

 

(g) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary institutes or
consents to the institution of any proceeding or administration under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, administrator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, administrator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty calendar days, or an order for
relief is entered in any such proceeding; or

 

(h) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty days after its issue or levy; or

 

(i) Judgments. There is entered against any Loan Party or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer has been notified of the claim and does not dispute coverage), or (ii)
any one or more non-monetary final judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of ten consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

(j) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan, which has resulted or could reasonably be expected to result
in liability of the Borrower and its Subsidiaries under Title IV of ERISA or
applicable Law in an aggregate amount in excess of the Threshold Amount, or (ii)
the Borrower or any ERISA Affiliate fails to pay when due, after the expiration
of any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or

 

(k) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect or ceases to give the Lender
any material part of the Liens purported to be created thereby; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

 



Page 57

 

 

(l) Change of Control. There occurs any Change of Control; or

 

(m) Material Contracts. (i) The occurrence of any default under any Material
Contract which could reasonably be expected to have a Material Adverse Effect or
termination under any Material Contract to which any Loan Party is a party; or
(ii) the failure of any Loan Party to perform, keep or observe (after any
applicable notice and cure period) any of the covenants, conditions, promises,
agreements or obligations of such Loan Party under any other agreement with any
Person if such failure could reasonably be expected to have a Material Adverse
Effect; or

 

(n) Key Person Event. As long as the Consolidated Total Leverage Ratio is
greater than 1.00 to 1.0, any two of (i) Tim Whelan, as Chief Executive Officer
of the Borrower, (ii) Daniel Monopoli, as Chief Technology Officer of the
Borrower or (iii) Michael Kandell, as Chief Financial Officer of the Borrower
ceases to serve in their respective capacities as officers of the Borrower for
any reason and are not replaced with one or more Persons acceptable to the
Lender (acting in its commercially reasonable discretion) within sixty (60)
days.

 

8.02 Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Lender may take any or all
of the following actions: (a) declare the commitment of the Lender to make the
Loan to be terminated, whereupon such commitments and obligation shall be
terminated; (b) declare the unpaid principal amount of the outstanding Loan, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and (c) exercise all rights and
remedies available to it under the Loan Documents or applicable Law or at
equity; provided, however, that upon the occurrence of an actual or deemed entry
of an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, the obligation of the Lender to make the Loan shall
automatically terminate, the unpaid principal amount of the outstanding Loan and
all interest and other amounts as aforesaid shall automatically become due and
payable without further act of the Lender.

 

8.03 Equity Cure.

 

In the event of any Event of Default under Section 8.01 as a result of a failure
to comply with any financial covenant set forth in Section 7.11(a), (b) or (c)
(the “Subject Covenants”): (a) as of the last day of any fiscal quarter and
solely with respect to an Event of Default due to failure to comply with Section
7.11(a) or (b), during the period beginning on the first day of such fiscal
quarter and ending on the tenth (10th) day after the date on which financial
statements are required to be delivered with respect to the applicable fiscal
quarter in accordance with Section 6.01(b) hereof; and (b) as of the last
Business Day of any calendar week and solely with respect to an Event of Default
due to failure to comply with Section 7.11(c), during the period beginning on
the first day of such calendar week and ending on the tenth (10th) day after the
last Business Day of such calendar week (any such period described in (a) or (b)
above being, a “Cure Period”); the Borrower may issue Equity Interests that are
not Disqualified Stock and utilize the proceeds of such issuance (x) in the case
of the financial covenant set forth in Section 7.11(a), to make a prepayment of
the Loan in an amount equal to the amount necessary for the Loan Parties, after
giving effect to such prepayment, to be in compliance with Section 7.11(a); (y)
in the case of the financial covenant set forth in Section 7.11(b), as an
addition to Consolidated EBITDA for the applicable fiscal quarter (and
applicable subsequent periods which include such fiscal quarter) in an amount
equal to the amount necessary for the Loan Parties, after giving effect to the
inclusion of such amount in the calculation of Consolidated EBITDA, to be in
compliance with Section 7.11(b); and (z) in the case of the financial covenant
set forth in Section 7.11(c), as an addition to the unrestricted cash balances
of the Borrower’s Foreign Subsidiaries for the applicable week in an amount
equal to the amount necessary for the Loan Parties, after giving effect to the
inclusion of such amount in the Foreign Subsidiaries’ unrestricted cash
balances, to be in compliance with Section 7.11(c) (as set forth in clauses (x),
(y) and (z), the “Cure Right”); provided that (i) in the event of noncompliance
with Section 7.11(a) or (b), such proceeds are paid to the Lender prior to the
expiration of the Cure Period in cash for application to the Loan, (ii) such
proceeds do not exceed the aggregate amount necessary to cure the applicable
Subject Covenants for the applicable measurement period, (iii) the Cure Right
may not be utilized more than three (3) times during the term of this Agreement,
and (iv) in each period of four consecutive fiscal quarters, there shall be at
least three (3) fiscal quarters during which no Cure Right is utilized. If,
after giving effect to the exercise of the Cure Right with respect to any fiscal
quarter or calendar week, as the case may be, the Loan Parties shall then be in
compliance with the Subject Covenants, the Loan Parties shall be deemed to have
complied with such financial covenants as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable Event of Default that had occurred with respect to
such non-compliance shall be deemed to not have occurred for all purposes of
this Agreement and the other Loan Documents. The parties hereby acknowledge that
the increase to Consolidated EBITDA pursuant to this Section 8.03 may not be
relied on for any other purposes under this Agreement or any other Loan Document
(including with respect to the availability of any baskets subject to a
financial test).

 

Page 58

 

 

Article IX.

GUARANTY

 

9.01 The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to each Lender
and each other holder of Obligations hereinafter provided, as primary obligor
and not as surety, the prompt payment of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof. The Guarantors hereby further agree that if any of the
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal. Notwithstanding any
provision to the contrary contained herein or in any other of the Loan Documents
or the other documents relating to the Obligations, the obligations of each
Guarantor under this Agreement and the other Loan Documents shall not exceed an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under applicable Debtor Relief Laws.

 

9.02 Obligations Unconditional.

 

The obligations of the Guarantors under Section 9.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 9.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Loan Party for amounts paid under
this Article IX until such time as the Obligations have been paid in full and
the Commitments have expired or terminated. Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

 

Page 59

 

 

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or other documents relating to the Obligations shall be done or
omitted;

 

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or other documents relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

 

(d) any Lien granted to, or in favor of, the Lender or any other holder of the
Obligations as security for any of the Obligations shall fail to attach or be
perfected; or

 

(e) any of the Obligations shall be determined to be void or voidable (including
for the benefit of any creditor of any Guarantor) or shall be subordinated to
the claims of any Person (including any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Lender or any other holder of the
Obligations exhaust any right, power or remedy or proceed against any Person
under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

9.03 Reinstatement.

 

The obligations of each Guarantor under this Article IX shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Lender and each other holder of the Obligations on demand for all reasonable
costs and expenses (including the fees, charges and disbursements of counsel)
incurred by the Lender or such holder of the Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law.

 

9.04 Certain Additional Waivers.

 

Each Guarantor further agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 9.02 and through the exercise of rights of
contribution pursuant to Section 9.06.

 

Page 60

 

 

9.05 Remedies.

 

The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Lender and the other holders of the
Obligations, on the other hand, the Obligations may be declared to be forthwith
due and payable as specified in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances specified in Section 8.02)
for purposes of Section 9.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 9.01. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the holders of the Obligations may exercise their remedies
thereunder in accordance with the terms thereof.

 

9.06 Rights of Contribution.

 

The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 9.06 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been paid-in-full and the Commitments have terminated,
and none of the Guarantors shall exercise any right or remedy under this Section
9.06 against any other Guarantor until such Obligations have been paid-in-full
and the Commitments have terminated. For purposes of this Section 9.06, (a)
“Excess Payment” shall mean the amount paid by any Guarantor in excess of its
Ratable Share of any Obligations; (b) “Ratable Share” shall mean, for any
Guarantor in respect of any payment of Obligations, the ratio (expressed as a
percentage) as of the date of such payment of Obligations of (i) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Guarantor hereunder) to (ii) the amount by
which the aggregate present fair salable value of all assets and other
properties of all of the Loan Parties exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties hereunder) of the
Loan Parties; provided, however, that, for purposes of calculating the Ratable
Shares of the Guarantors in respect of any payment of Obligations, any Guarantor
that became a Guarantor subsequent to the date of any such payment shall be
deemed to have been a Guarantor on the date of such payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such payment; and (c)
“Contribution Share” shall mean, for any Guarantor in respect of any Excess
Payment made by any other Guarantor, the ratio (expressed as a percentage) as of
the date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment. This Section 9.06 shall not be
deemed to affect any right of subrogation, indemnity, reimbursement or
contribution that any Guarantor may have under Law against the Borrower in
respect of any payment of Obligations.

 

Page 61

 

 

9.07 Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article IX is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.

 

Article X.

MISCELLANEOUS

 

10.01 Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Lender and the Borrower or the
applicable Loan Party, as the case may be, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.

 

10.02 Notices; Effectiveness; Electronic Communications.

 

(a) Notices Generally. Except as provided in subsection (b) below, all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile to the address, facsimile number or e-mail
address specified for such Person on Schedule 10.02 (and, in any event, with
respect to the Lender shall include notices by e-mail to the addresses listed on
Schedule 10.02). Notices and other communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices and other communications sent by
facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

 

(b) Electronic Communications. Notices and other communications to the Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging, and Internet or intranet websites) pursuant to
procedures approved by the Lender. The Lender or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Lender otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

Page 62

 

 

(c) Change of Address, Etc. Each of the Borrower and the Lender may change its
address or facsimile number for notices and other communications hereunder by
notice to the other parties hereto.

 

(d) Reliance by the Lender. The Lender shall be entitled to rely and act upon
any notices (including telephonic or electronic notices and Loan Notices)
purportedly given by or on behalf of any Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Lender and its Related Parties from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party. All
telephonic notices to and other telephonic communications with the Lender may be
recorded by the Lender, and each of the parties hereto hereby consents to such
recording.

 

10.03 No Waiver; Cumulative Remedies; Enforcement.

 

No failure by the Lender to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document (including the imposition of the Default Rate) preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

 

10.04 Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable out of
pocket expenses incurred by the Lender and its Affiliates (including, without
limitation, the reasonable, documented legal fees and out-of-pocket
disbursements and other out-of-pocket charges of one outside legal counsel to
the Lender and, if reasonably necessary, of one outside local counsel to the
Lender in any relevant jurisdiction) in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all out of pocket expenses
incurred by the Lender (including the fees, charges and disbursements of any
counsel for the Lender), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loan made
hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loan.

 

Page 63

 

 

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Lender (and any sub-agent thereof) and its Related Parties (the “Indemnitees”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of such Indemnitee, incurred by
such Indemnitee or asserted against such Indemnitee by any Person (including any
Loan Party) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by a
Loan Party or any of its Subsidiaries, or any Environmental Liability related in
any way to a Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee, (y) result from
a claim brought by any Loan Party against an Indemnitee for a material breach of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction, or (z) arise
solely from any claim, action, suit, inquiry, litigation, investigation or
proceeding that does not involve an act or omission of the Borrower or any
Affiliate of the Borrower and that is brought by an Indemnitee against any other
Indemnitee. Without limiting the provisions of Section 3.01, this Section
10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, none of the Loan Parties, the Lender or any Indemnitee shall assert, and
each such Person hereby waives and acknowledges that no other Person shall have,
any claim against any other such Person, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, arising out of, as a result of, or in any way related to, this Agreement
or any other Loan Document or any agreement or instrument contemplated hereby or
referred to herein, the transactions contemplated hereby or thereby any Loan or
the use of the proceeds thereof, or any act or omission or event occurring in
connection therewith; provided that the foregoing shall in no event limit the
Borrower’s indemnification obligations under clause (b) above to the extent such
special, indirect, consequential or punitive damages are included in any
third-party claim in connection with which such Indemnitee is otherwise entitled
to indemnification hereunder. No Indemnitee referred in subsection (b) above nor
any Loan Party shall be liable for any damages arising from the use by others of
information or other materials obtained through electronic telecommunications or
other information transmission systems other than for direct or actual damages
resulting from the gross negligence, bad faith or willful misconduct of, or a
material breach of such Person’s obligations hereunder or under the Loan
Documents, as determined by a final nonappealable judgment of a court of
competent jurisdiction.

 

Page 64

 

 

(d) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

 

(e) Survival. The agreements in this Section 10.04 and the indemnity provisions
of Section 10.02(d) shall survive the termination of the Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

10.05 Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Lender, or the Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.

 

10.06 Successors and Assigns.

 

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Lender. The Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitment and the Loan at the time
owing to it). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (b) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of the Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b) Participations. The Lender may at any time, without the consent of, or
notice to, the Borrower or any Loan Party, sell participations to any Person
(each, a “Participant”) in all or a portion of the Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loan owing to it); provided that (i) the Lender’s obligations under
this Agreement shall remain unchanged, (ii) the Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower and the other Loan Parties, shall continue to deal solely
and directly with the Lender in connection with the Lender’s rights and
obligations under this Agreement.

 

(c) Certain Pledges. The Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of the Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release the Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for the Lender
as a party hereto.

 



Page 65

 

 

10.07 Treatment of Certain Information; Confidentiality.

 

The Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates, its
representatives, general partners, managers or current and prospective advisory
clients or limited partners (“Clients”), including Clients of their affiliates,
its auditors and to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing confidentiality provisions comparable to and/or
substantively similar to those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, any funding source and any investor
(including copies of the financial information provided to the Lender in
accordance with the terms of this Agreement) or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (A) any rating agency in connection with rating any Loan Party or its
Subsidiaries or the credit facilities provided hereunder or (B) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the Lender or
any of its Affiliates on a nonconfidential basis from a source other than the
Borrower. In addition, the Lender may disclose the existence of this Agreement
and information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Lender in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.

 

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Lender on a nonconfidential basis prior to disclosure by such
Loan Party or any Subsidiary, provided that, in the case of information received
from a Loan Party or any Subsidiary after the Closing Date, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. The
Lender acknowledges that (a) the Information may include material non-public
information concerning a Loan Party or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws. Each Loan Party hereby authorizes the Lender to make
appropriate announcements of, and to include in marketing materials, the
financial arrangement entered into among the Loan Parties and the Lender,
including announcements which are commonly known as tombstones, in such
publications and to such selected parties as the Lender shall in its sole and
absolute discretion deem appropriate.

 

Page 66

 

 

10.08 Rights of Setoff.

 

If an Event of Default shall have occurred and be continuing, the Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by the Lender or any such Affiliate to or for the credit or
the account of any Loan Party against any and all of the obligations of such
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to the Lender or its Affiliates, irrespective of whether or not the
Lender or such Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of such Loan Party may be
contingent or unmatured or are owed to a branch or office or Affiliate of the
Lender different from the branch or office or Affiliate holding such deposit or
obligated on such indebtedness. The rights of the Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that the Lender, or its Affiliates may have. The Lender agrees
to notify the Borrower promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

10.09 Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loan
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10 Counterparts; Integration; Effectiveness.

 

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the Lender
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Lender and when the Lender shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.

 

Page 67

 

 

10.11 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

 

10.12 Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.13 Governing Law; Jurisdiction; Etc.

 

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE LENDER OR ANY RELATED PARTY OF THE LENDER IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

Page 68

 

 

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.14 Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Page 69

 

 

10.15 No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) each of
the Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (B) each of the Loan
Parties is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Loan
Parties or any of their respective Affiliates, or any other Person and (B) the
Lender has no obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Lender and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and the Lender has no obligation to disclose
any of such interests to the Loan Parties and their respective Affiliates. To
the fullest extent permitted by Law, each of the Loan Parties hereby waives and
releases any claims that it may have against the Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

10.16 Electronic Execution of Assignments and Certain Other Documents.

 

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Loan Document or any other document to be signed in connection
with this Agreement, any other document executed in connection herewith and the
transactions contemplated hereby shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Lender, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery or the use of
a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

10.17 USA PATRIOT Act Notice.

 

The Lender hereby notifies the Loan Parties that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
the Loan Parties and other information that will allow the Lender to identify
the Loan Parties in accordance with the Act. The Loan Parties shall, promptly
following a request by the Lender, provide all documentation and other
information that the Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act and the Beneficial Ownership
Regulation.

 

10.18 Subordination of Intercompany Indebtedness.

 

Each Loan Party (a “Subordinating Loan Party”) agrees that the payment of all
obligations and indebtedness, whether principal, interest, fees and other
amounts and whether now owing or hereafter arising, owing to such Subordinating
Loan Party by any other Loan Party is expressly subordinated to the payment in
full in cash of the Obligations. If the Lender so requests, any such obligation
or indebtedness shall be enforced and performance received by the Subordinating
Loan Party as trustee for the Lender and the proceeds thereof shall be paid over
to the Lender on account of the Obligations, but without reducing or affecting
in any manner the liability of the Subordinating Loan Party under this Agreement
or any other Loan Document. Without limitation of the foregoing, so long as no
Default has occurred and is continuing, the Loan Parties may make and receive
payments with respect to any such obligations and indebtedness, provided, that
in the event that any Loan Party receives any payment of any such obligations
and indebtedness at a time when such payment is prohibited by this Section, such
payment shall be held by such Loan Party, in trust for the benefit of, and shall
be paid forthwith over and delivered, upon written request, to the Lender.

 



Page 70

 

 

10.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

 

Solely to the extent the Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of the Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by the Lender that is an EEA Financial Institution; and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

[SIGNATURE PAGES FOLLOW]

 

Page 71

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER: WIRELESS TELECOM GROUP, INC.,   a New Jersey corporation         By:
/s/ Michael Kandell                                    Name: Michael Kandell  
Title: Chief Financial Officer       GUARANTORS: MICROLAB/FXR LLC,   a New
Jersey limited liability company         By: /s/ Michael Kandell   Name: Michael
Kandell   Title: Chief Financial Officer         BOONTON ELECTRONICS
CORPORATION,   a New Jersey corporation         By: /s/ Michael Kandell   Name:
Michael Kandell   Title: Chief Financial Officer         COMMAGILITY LIMITED,  
a company incorporated in England and Wales         By: /s/ Michael Kandell  
Name: Michael Kandell   Title: Chief Financial Officer         WIRELESS
TELECOMMUNICATIONS GROUP, LIMITED,   a company incorporated in England and Wales
        By: /s/ Michael Kandell   Name: Michael Kandell   Title: Chief Financial
Officer         HOLZWORTH INSTRUMENTATION, INC.,   a Colorado corporation      
  By: /s/ Michael Kandell   Name: Michael Kandell   Title: Chief Financial
Officer       LENDER: MUZINICH BDC, INC.       By: /s/ Jeffrey J Youle   Name:
Jeffrey J Youle   Title: Head of US Private Debt

 

Credit Agreement

Wireless Telecom Group, Inc.



